Exhibit 10.5.1

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 24th day of August, 2016,
between ARE-MA REGION NO. 20, LLC, a Delaware limited liability company
(“Landlord”), and FREQUENCY THERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

 

Building:    19 Presidential Way, Woburn, Massachusetts Premises:    That
portion of the Building, consisting of (i) Suite 203, consisting of
approximately 9,521 rentable square feet of laboratory/office space on the
second floor of the Building, and (ii) Suite 100D, consisting of approximately
424 rentable square feet of storage space on the first floor of the Building,
all as determined by Landlord, as shown on Exhibit A. Project:    The real
property on which the Building in which the Premises are located, together with
all improvements thereon and appurtenances thereto as described on Exhibit B.
Base Rent:    $30.00 per rentable square foot of the Premises per annum, as
adjusted pursuant to Section 4 hereof.

Rentable Area of Premises: 9,945 sq. ft.

Rentable Area of Project: 144,892 sq. ft.

Tenant’s Share of Operating Expenses: 6.86%

Security Deposit: $99,450.00                             Target Commencement
Date: December 23, 2016

Rent Adjustment Percentage: 3%

 

Base Term:    Beginning on the Commencement Date and ending 60 months from the
first day of the first full month of the Term (as defined in Section 2) hereof.
Permitted Use:    With respect to the laboratory/office portion of the Premises,
research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.    With respect to the storage area portion
of the Premises, the storage of Hazardous Materials (as defined in Section 30(h)
below) of Tenant in compliance with the provision of Section 7.

 

Address for Rent Payment:

   Landlord’s Notice Address: ARE-MA Region No. 20, LLC    385 E. Colorado
Boulevard, Suite 299 Capital One Bank    Pasadena, CA 91101 P.O. Box 37526   
Attention: Corporate Secretary Baltimore, MD 21297-3526   

Tenant’s Notice Address:

19 Presidential Way, Suite 203

Woburn, MA 01801

Attention: President

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 2

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

☒ EXHIBIT A - PREMISES DESCRIPTION    ☒ EXHIBIT B - DESCRIPTION OF PROJECT ☒
EXHIBIT C - WORK LETTER    ☒ EXHIBIT D - COMMENCEMENT DATE ☒ EXHIBIT E - RULES
AND REGULATIONS    ☒ EXHIBIT F - TENANT’S PERSONAL PROPERTY

1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” The Common Areas shall include, without limitation, all
common lobbies, entrances, stairs, elevators, restrooms, walkways, sidewalks,
loading areas and recreation areas located at the Project. Tenant shall have the
non-exclusive right to use the Common Areas. Landlord reserves the right to
modify Common Areas, provided that such modifications do not materially
adversely affect Tenant’s use of or access to the Premises for the Permitted
Use. From and after the Commencement Date through the expiration of the Term,
Tenant shall have access to the Building and the Premises 24 hours a day, 7 days
a week, except in the case of emergencies, as the result of Legal Requirements,
the performance by Landlord of any installation, maintenance or repairs, or any
other temporary interruptions, and otherwise subject to the terms of this Lease.

2. Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises to Tenant on the Target Commencement
Date, with Landlord’s Work Substantially Completed (“Delivery” or “Deliver”). If
Landlord fails to timely Deliver the Premises, Landlord shall not be liable to
Tenant for any loss or damage resulting therefrom, and this Lease shall not be
void or voidable except as provided herein. Notwithstanding anything to the
contrary contain herein, if Landlord fails to Deliver the Premises to Tenant on
or before the date that is 60 days after the Target Commencement Date (as such
date may be extended for Force Majeure delays and Tenant Delays), then Base Rent
shall be abated 1 day for each day thereafter until Landlord Delivers the
Premises to Tenant with Landlord’s Work Substantially Completed. If Landlord
does not Deliver the Premises within 90 days of the Target Commencement Date for
any reason other than Force Majeure delays and Tenant Delays, this Lease may be
terminated by Tenant by written notice to Landlord, and if so terminated by
Tenant: (a) the Security Deposit, or any balance thereof (i.e., after deducting
therefrom all amounts to which Landlord is entitled under the provisions of this
Lease), shall be returned to Tenant, and (b) neither Landlord nor Tenant shall
have any further rights, duties or obligations under this Lease, except with
respect to provisions which expressly survive termination of this Lease. As used
herein, the terms “Landlord’s Work,”“Tenant Delays” and “Substantially
Completed” shall have the meanings set forth for such terms in the Work Letter.
If Tenant does not elect to void this Lease within 5 business days of the lapse
of such 90 day period (as extended for Force Majeure delays and Tenant Delays),
such right to void this Lease shall be waived and this Lease shall remain in
full force and effect.

The “Commencement Date” shall be the earliest of: (i) the date Landlord Delivers
the Premises to Tenant with Landlord’s Work Substantially Completed; (ii) the
date Landlord could have Delivered the Premises with Landlord’s Work
Substantially Completed but for Tenant Delays; and (iii) the date Tenant
conducts any business in the Premises or any part thereof; provided, however, in
no event shall the Commencement Date occur prior to November 15, 2016. Upon
request of Landlord, Tenant shall execute and deliver a written acknowledgment
of the Commencement Date and the expiration date of the Term when such are
established in the form of the “Acknowledgement of Commencement Date” attached
to this Lease as Exhibit D; provided, however, Tenant’s failure to execute and
deliver such acknowledgment shall not affect Landlord’s rights hereunder. The
“Term” of this Lease shall be the Base Term, as defined above on the first page
of this Lease and any Extension Term which Tenant may elect pursuant to
Section 39 hereof.

For the period of 30 consecutive days after the Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building Systems (as defined in Section 13) serving the Premises, unless Tenant
or any Tenant Party was responsible for the cause of such repair, in which case
Tenant shall pay the cost.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 3

 

Subject to the provisions of Section 6 of the Work Letter, Landlord shall permit
Tenant access to the Premises for a period of 30 days prior to the Commencement
Date for Tenant’s installation and setup of furniture, fixtures, tele/data
cabling and equipment (“FF&E Installation”), provided that such FF&E
Installation is coordinated with Landlord, and Tenant complies with the Lease
and all other reasonable restrictions and conditions Landlord may impose. All
such access shall be reasonably coordinated with Landlord. Any access to the
Premises by Tenant before the Commencement Date shall be subject to all of the
terms and conditions of this Lease, excluding the obligation to pay Base Rent
and Operating Expenses.

Except as otherwise expressly set forth in this Lease or in the Work Letter:
(i) Tenant shall accept the Premises in their condition as of the Commencement
Date, subject to all applicable Legal Requirements (as defined in Section 7
hereof); (ii) Landlord shall have no obligation for any defects in the Premises;
and (iii) Tenant’s taking possession of the Premises shall be conclusive
evidence that Tenant accepts the Premises and that the Premises were in good
condition at the time possession was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

3. Rent.

(a) Base Rent. The first month’s Base Rent and the Security Deposit shall be due
and payable on delivery of an executed copy of this Lease to Landlord. Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, equal monthly installments of Base Rent on or before the first day of
each calendar month during the Term hereof, in lawful money of the United States
of America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing. Payments of Base Rent for any fractional calendar month
shall be prorated. The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations. Tenant shall have no right at any time to abate, reduce, or set-off
any Rent (as defined in Section 5) due hereunder except for any abatement as may
be expressly provided in this Lease.

(b) Additional Rent. In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”): (i) commencing on the Commencement Date,
Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii) any
and all other amounts Tenant assumes or agrees to pay under the provisions of
this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4. Base Rent Adjustments. Base Rent shall be increased on each annual
anniversary of the first day of the first full month during the Term of this
Lease (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 4

 

5. Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. Commencing on the Commencement Date and continuing
thereafter on the first day of each month during the Term, Tenant shall pay
Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), capital repairs and improvements amortized over the lesser of 10
years and the useful life of such capital items, the cost of amenities available
to tenants of the Project, and the costs of Landlord’s third party property
manager (not to exceed $1.00 per rentable square foot of the Premises per year)
or, if there is no third party property manager, administration rent in the
amount of $1.00 per rentable square foot of the Premises per year), excluding
only:

(a) the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(b) capital expenditures for expansion of the Project;

(c) interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured;

(d) depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses);

(e) advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(f) legal and other expenses incurred in the negotiation or enforcement of
leases;

(g) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(h) costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i) salaries, wages, benefits and other compensation paid to (i) personnel of
Landlord or its agents or contractors above the position of the person,
regardless of title, who has day-to-day management responsibility for the
Project or (ii) officers and employees of Landlord or its affiliates who are not
assigned in whole or in part to the operation, management, maintenance or repair
of the Project; provided, however, that with respect to any such person who does
not devote substantially all of his or her employed time to the Project, the
salaries, wages, benefits and other compensation of such person shall be
prorated to reflect time spent on matters related to operating, managing,
maintaining or repairing the Project in comparison to the time spent on matters
unrelated to operating, managing, maintaining or repairing the Project;

(j) general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(k) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 5

 

(l) costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m) penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(n) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o) costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q) costs incurred in the sale or refinancing of the Project;

(r) net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein; and

(s) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord. Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 4 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 6

 

(the “Independent Review”). The results of any such Independent Review shall be
binding upon Landlord and Tenant. If the Independent Review shows that the
payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement. If the Independent Review shows
that Tenant has overpaid with respect to Operating Expenses by more than 5% then
Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review. Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated. Notwithstanding
anything set forth herein to the contrary, if the Project is not at least 95%
occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses for such year shall be computed as though the Project had been 95%
occupied on average during such year.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use. Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance reasonably satisfactory to Landlord,
(ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw
upon it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the Commonwealth of Massachusetts. If Tenant
does not provide Landlord with a substitute Letter of Credit complying with all
of the requirements hereof at least 10 days before the stated expiration date of
any then current Letter of Credit, Landlord shall have the right to draw the
full amount of the current Letter of Credit and hold the funds drawn in cash
without obligation for interest thereon as the Security Deposit. The Security
Deposit shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law. Landlord’s right to use the Security Deposit under
this Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c) below.
Upon any use of all or any portion of the Security Deposit, Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to the
amount set forth on Page 1 of this Lease. Tenant hereby waives the provisions of
any law, now or hereafter in force which provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of Rent, to repair damage caused by Tenant or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the act or omission of Tenant or any officer, employee,
agent or invitee of Tenant. Upon bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for periods prior to the filing
of such proceedings. If Tenant shall fully perform every provision of this Lease
to be performed by Tenant, the Security Deposit, or any balance thereof (i.e.,
after deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 60 days
after the expiration or earlier termination of this Lease.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 7

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

7. Use. The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. The use that Tenant has
disclosed to Landlord that Tenant will be making of the Premises as of the
Commencement Date will not result in the voidance of or an increased insurance
risk or cause the disallowance of any sprinkler or other credits with respect to
the insurance currently being maintained by Landlord. Tenant shall not permit
any part of the Premises to be used as a “place of public accommodation”, as
defined in the ADA or any similar legal requirement. Tenant shall reimburse
Landlord promptly upon demand for any additional premium charged for any such
insurance policy by reason of Tenant’s failure to comply with the provisions of
this Section or otherwise caused by Tenant’s use and/or occupancy of the
Premises. Tenant will use the Premises in a careful, safe and proper manner and
will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose. Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project. Tenant shall not place any machinery or equipment weighing 500 pounds
or more in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord. Except as may be provided under the Work Letter,
Tenant shall not, without the prior written consent of Landlord, use the
Premises in any manner which will require ventilation, air exchange, heating,
gas, steam, electricity or water beyond the existing capacity of the Project as
proportionately allocated to the Premises based upon Tenant’s Share as usually
furnished for the Permitted Use.

Landlord shall be responsible for the compliance of the Premises and the Common
Areas of the Project with Legal Requirements as of the Commencement Date.
Following the Commencement Date, Landlord shall, as an Operating Expense (to the
extent such Legal Requirement is generally applicable to similar buildings in
the area in which the Project is located) and at Tenant’s expense (to the extent
such Legal Requirement is triggered by reason of Tenant’s, as compared to other
tenants of the Project, specific use of the Premises or Tenant’s Alterations)
make any alterations or modifications to the Common Areas or the exterior of the
Building that are required by Legal Requirements. Following the Commencement
Date, except as provided in the 2 immediately preceding sentences, Tenant, at
its sole expense, shall make any alterations or modifications to the interior or
the exterior of the Premises or the Project that are required by Legal
Requirements (including, without limitation, compliance of the Premises

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 8

 

with the ADA) related to Tenant’s specific use or occupancy of the Premises.
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements related to Tenant’s specific use or occupancy of the Premises or
Tenant’s Alterations, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirement related to
Tenant’s specific use or occupancy of the Premises or Tenant’s Alterations.

8. Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Rent in effect during the last 30 days of the Term, and
(B) Tenant shall be responsible for all damages suffered by Landlord resulting
from or occasioned by Tenant’s holding over, including consequential damages;
provided, however, that if Tenant delivers a written inquiry to Landlord within
30 days prior to the expiration or earlier termination of the Term, Landlord
will notify Tenant whether the potential exists for consequential damages. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.

9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted with respect to the Project
(collectively referred to as “Taxes”), imposed by any federal, state, regional,
municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all Taxes: (i) imposed on or
measured by or based, in whole or in part, on rent payable to (or gross receipts
received by) Landlord under this Lease and/or from the rental by Landlord of the
Project or any portion thereof, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of the Premises or the Project,
or (iii) assessed or imposed by or on the operation or maintenance of any
portion of the Premises or the Project, including parking, or (iv) assessed or
imposed by, or at the direction of, or resulting from Legal Requirements, or
interpretations thereof, promulgated by any Governmental Authority, or
(v) imposed as a license or other fee, charge, tax, or assessment on Landlord’s
business or occupation of leasing space in the Project. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Taxes shall not include any net income taxes imposed on
Landlord or any franchise, capital stock, gift, estate or inheritance taxes or
any federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein. If any such Tax is levied or assessed
directly against Tenant, then Tenant shall be responsible for and shall pay the
same at such times and in such manner as the taxing authority shall require.
Tenant shall pay, prior to delinquency, any and all Taxes levied or assessed
against any personal property or trade fixtures placed by Tenant in the
Premises, whether levied or assessed against Landlord or Tenant. If any Taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property, or if the assessed valuation of the Project is increased by
a value attributed by the taxing authority to improvements in or alterations to
the Premises, whether owned by Landlord or Tenant and whether or not affixed to
the real property so as to become a part thereof, higher than the base valuation
on which Landlord from time-to-time allocates Taxes to all tenants in the
Project, Landlord shall have the right, but not the obligation, to pay such
Taxes. Landlord’s determination of any excess assessed valuation shall be
binding and conclusive, absent manifest error. The amount of any such payment by
Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 9

 

10. Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, at no additional charge, in common with
other tenants of the Project pro rata in accordance with the rentable area of
the Premises and the rentable areas of the Project occupied by such other
tenants, to park in those areas designated for non-reserved parking, subject in
each case to Landlord’s rules and regulations (which rules and regulations shall
not be enforced in a discriminatory manner). As of the Commencement Date,
Tenant’s pro rata share of parking is equal to 3.2 parking spaces per 1,000
rentable square feet of the Premises. Landlord may allocate parking spaces among
Tenant and other tenants in the Project pro rata as described above if Landlord
determines that such parking facilities are becoming crowded. Landlord shall not
be responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project. Landlord shall in no event grant rights
to other tenants of the Project to use more parking spaces in the surface
parking lot than, together with the spaces allocated to Tenant pursuant to this
Section 10, are available for use by tenants of the Project in the surface
parking lot.

11. Utilities, Services.

(a) General. Landlord shall provide, subject to the terms of this Section 11,
water, electricity, HVAC, light, power, sewer and other utilities (including gas
and fire sprinklers to the extent the Project is plumbed for such services),
refuse and trash collection and janitorial services (collectively, “Utilities”).
Landlord shall pay, as Operating Expenses or subject to Tenant’s reimbursement
obligation, for all Utilities used on the Premises, all maintenance charges for
Utilities, and any storm sewer charges or other similar charges for Utilities
imposed by any Governmental Authority or Utility provider, and any taxes,
penalties, surcharges or similar charges thereon. The Premises shall be
separately metered to measure Tenant’s usage of electricity for lights and plugs
in the Premises. Landlord may cause, at Landlord’s expense, any Utilities to be
separately metered or charged directly to Tenant by the provider. Tenant shall
pay directly to the Utility provider, prior to delinquency, any separately
metered Utilities and services which may be furnished to Tenant or the Premises
during the Term. Tenant shall pay, as part of Operating Expenses, its share of
all charges for jointly metered Utilities based upon consumption, as reasonably
determined by Landlord. No interruption or failure of Utilities, from any cause
whatsoever other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or, except as
expressly set forth in the immediately following paragraph, the abatement of
Rent. Tenant agrees to limit use of water and sewer with respect to Common Areas
to normal restroom use.

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 5 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises. The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services: HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease. The provisions of this paragraph
shall only apply as long as the original Tenant is the tenant occupying the
Premises under this Lease and shall not apply to any assignee or sublessee.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 10

 

(b) Emergency Generator. Landlord’s sole obligation for either providing
emergency generators or providing emergency back-up power to Tenant shall be:
(i) to provide emergency generators with not less than the capacity to provide 4
watts of electricity per rentable square foot of the Premises, and (ii) to
contract with a third party deemed by Landlord to be reputable to maintain the
emergency generators as per the manufacturer’s standard maintenance guidelines.
Notwithstanding anything to the contrary contained herein, Landlord shall, at
least once per month as part of the maintenance of the Building, run the
emergency generator for a period reasonably determined by Landlord for the
purpose of determining whether it operates when started. Landlord shall, upon
written request from Tenant, make available the maintenance contract and
maintenance records for the emergency generators for the 12 month period
immediately preceding Landlord’s receipt of Tenant’s written request. Landlord
shall have no obligation to supervise, oversee or confirm that the third party
maintaining the emergency generators is maintaining the generators as per the
manufacturer’s standard guidelines or otherwise. During any period of
replacement, repair or maintenance of the emergency generators when the
emergency generators are not operational, including any delays thereto due to
the inability to obtain parts or replacement equipment, Landlord shall have no
obligation to provide Tenant with an alternative back-up generator or generators
or alternative sources of back-up power. Tenant expressly acknowledges and
agrees that Landlord does not guaranty that such emergency generators will be
operational at all times or that emergency power will be available to the
Premises when needed.

(c) Compressed Air and Vacuum. Landlord’s sole obligation for either providing
compressed air and vacuum systems to Tenant shall be to contract with a third
party to maintain the compressed air and vacuum systems as per the
manufacturer’s standard maintenance guidelines. Notwithstanding anything to the
contrary contained herein, Landlord shall, at least once per month as part of
the maintenance of the Building, run the compressed air and vacuum systems for a
period reasonably determined by Landlord for the purpose of determining whether
it operates when started. Landlord shall have no obligation to supervise,
oversee or confirm that the third party maintaining the compressed air and
vacuum systems is maintaining the compressed air and vacuum systems as per the
manufacturer’s standard guidelines or otherwise. During any period of
replacement, repair or maintenance of the compressed air and vacuum systems when
the compressed air and vacuum systems are not operational, including any delays
thereto due to the inability to obtain parts or replacement equipment, Landlord
shall have no obligation to provide Tenant with an alternative compressed air
and vacuum systems. Tenant expressly acknowledges and agrees that Landlord does
not guaranty that such compressed air and vacuum systems will be operational at
all times or that compressed air and vacuum systems will be available to the
Premises when needed.

(d) Freight Elevator/Loading Dock. Tenant may use the freight elevator and
loading dock in common with others entitled thereto at no additional charge. The
regular hours of operation of the freight elevator and loading dock are 24 hours
per day, 7 days per week, subject to downtime for maintenance and repairs.

(e) Acid Neutralization System. During the Term, Landlord shall provide Tenant
with access to and use of the acid neutralization system existing as of the date
of this Lease (“Acid Neutralization System”) pursuant to the terms and
conditions of this Lease. Tenant acknowledges and agrees that the Acid
Neutralization System shall be shared with other tenants of the Project.
Tenant’s obligation to pay its share of ongoing operation costs shall be
allocated among Tenant and other user tenants on a pro rata basis, with Tenant’s
share based on the ratio of the rentable square footage of the Premises to the
sum of the rentable square footages of the Premises and the premises of all
other user tenants. Landlord’s sole obligations for providing the Acid
Neutralization System, or any acid neutralization system facilities, to Tenant
shall be (the “Acid Neutralization Obligations”) to (i) use commercially
reasonable efforts to obtain and maintain the permit required from the
Massachusetts Water Resources Authority for discharge through the Acid
Neutralization System (the “Discharge Permit”),

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 11

 

provided that Tenant cooperates with Landlord and provides all information and
documents necessary in connection with the Discharge Permit, and (ii) contract
with a third party to maintain the Acid Neutralization System as operating as
per the manufacturer’s standard maintenance guidelines. Notwithstanding anything
herein to the contrary, if the Acid Neutralization System must be replaced and
the cost thereof is not included in such third party maintenance contract, then,
Landlord shall replace the Acid Neutralization System, it being acknowledged,
however, that Tenant shall be responsible for its share of all costs incurred in
connection as an Operating Expense.

Tenant shall be solely responsible for the use of the Acid Neutralization System
by Tenant, its employees, any sublessees, invitees or any party other than
Landlord or Landlord’s contractors, and Tenant shall be jointly and severally
responsible for the use of the Acid Neutralization System with the other user
tenants. Tenant shall use, and cause other parties under its control or for
which it is responsible to use, the Acid Neutralization System in accordance
with this Lease and in accordance with all applicable Legal Requirements, the
Discharge Permit and any permits and approvals from Governmental Authorities for
or applicable to Tenant’s use of the Acid Neutralization System. Tenant shall
not take any action or make any omission that would result in a violation of the
Discharge Permit or any other permit or Legal Requirements applicable to the
Acid Neutralization System. The scope of the Surrender Plan (as defined in
Section 28 of this Lease) shall include all actions for the proper cleaning,
decommissioning and cessation of Tenant’s use of the Acid Neutralization System,
and all requirements under this Lease for the surrender of the Premises shall
also apply to Tenant’s cessation of use of the Acid Neutralization System, in
each case whether at Lease expiration, termination or prior thereto (but Tenant
shall not be required to complete the decommissioning of the Acid Neutralization
System if other tenants or occupants will continue to use the same after the
expiration or earlier termination of the Lease, nor shall Tenant be responsible
for or bear any costs of decommissioning arising from the use of the Acid
Neutralization System by any party other than Tenant; it being agreed that if
multiple tenants use the Acid Neutralization System, then Landlord shall be
responsible for completing the decommissioning thereof, and Tenant shall pay to
Landlord within thirty (30) days after invoice therefor Tenant’s share of the
reasonable, actual costs of decommissioning based on the ratio of the rentable
square footage of the Premises to the rentable square footage of the Premises
and the premises of all other user tenants). The obligations of Tenant under
this Lease with respect to the Acid Neutralization System shall be joint and
several with such other tenants as aforesaid, except in the event that Tenant
can provide evidence to Landlord’s reasonable satisfaction that neither Tenant
nor any Tenant Party caused, contributed to or exacerbated the matter for which
Tenant would otherwise be responsible but for this exception. Without in any way
limiting the Acid Neutralization Obligations, Landlord shall have no obligation
to provide Tenant with operational emergency or back-up acid neutralization
facilities or to supervise, oversee or confirm that the third party maintaining
the Acid Neutralization System is maintaining such system as per the
manufacturer’s standard guidelines or otherwise. During any period of
replacement, repair or maintenance of the Acid Neutralization System when such
system is not operational, including any delays thereto due to the inability to
obtain parts or replacement equipment, Landlord shall have no obligation to
provide Tenant with an alternative back-up system or facilities. Tenant
expressly acknowledges and agrees that Landlord does not guaranty that such Acid
Neutralization System will be operational at all times or that such system will
be available to the Premises when needed. Without in any way limiting the Acid
Neutralization Obligations, in no event shall Landlord be liable to Tenant or
any other party for any damages of any type, whether actual or consequential,
suffered by Tenant or any such other person in the event that the Acid
Neutralization System or back-up system, if any, or any replacement thereof
fails or does not operate in a manner that meets Tenant’s requirements.

12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed. Tenant may construct
nonstructural, cosmetic Alterations in the Premises without Landlord’s prior
approval if the

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 12

 

aggregate cost of all such work in any 12 month period does not exceed $50,000
(a “Notice-Only Alteration”), provided Tenant notifies Landlord in writing of
such intended Notice-Only Alteration, and such notice shall be accompanied by
plans, specifications, work contracts and such other information concerning the
nature and cost of the Notice-Only Alteration as may be reasonably requested by
Landlord, which notice and accompanying materials shall be delivered to Landlord
not less than 15 business days in advance of any proposed construction. If
Landlord approves any Alterations, Landlord may impose such conditions on Tenant
in connection with the commencement, performance and completion of such
Alterations as Landlord may deem appropriate in Landlord’s sole and absolute
discretion. Any request for approval shall be in writing, delivered not less
than 15 business days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Tenant shall pay to Landlord, as
Additional Rent, within 30 days of demand an amount equal to Landlord’s
reasonable out-of-pocket expenses for plan review, coordination, scheduling and
supervision. Before Tenant begins any Alteration, Landlord may post on and about
the Premises notices of non-responsibility pursuant to applicable law. Tenant
shall reimburse Landlord for, and indemnify and hold Landlord harmless from, any
expense incurred by Landlord by reason of faulty work done by Tenant or its
contractors, delays caused by such work, or inadequate cleanup.

Tenant shall complete all Alterations work free and clear of liens, and shall
provide (and cause each contractor or subcontractor to provide) certificates of
insurance for workers’ compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction. Upon completion of
any Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, or at the time it receives notice of a Notice Only Alteration, notify
Tenant that Landlord requires that Tenant remove such Installation upon the
expiration or earlier termination of the Term, in which event Tenant shall
remove such Installation in accordance with the immediately succeeding sentence.
Upon the expiration or earlier termination of the Term, Tenant shall remove
(i) all wires, cables or similar equipment which Tenant has installed in the
Premises or in the risers or plenums of the Building, (ii) any Installations for
which Landlord has given Tenant notice of removal in accordance with the
immediately preceding sentence, and (iii) all of Tenant’s Property (as
hereinafter defined), and Tenant shall restore and repair any damage caused by
or occasioned as a result of such removal, including, without limitation,
capping off all such connections behind the walls of the Premises and repairing
any holes. During any restoration period beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) ”Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) ”Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions,

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 13

 

equipment, property and improvements built into the Premises so as to become an
integral part of the Premises, including, without limitation, fume hoods which
penetrate the roof or plenum area, built-in cold rooms, built-in warm rooms,
walk-in cold rooms, walk-in warm rooms, deionized water systems, glass washing
equipment, autoclaves, chillers, built-in plumbing, electrical and mechanical
equipment and systems, and any power generator and transfer switch. In no event
shall Tenant be required to remove any of Landlord’s Work at the expiration or
earlier termination of the Term, and Tenant shall have no right to remove any of
Landlord’s Work at any time during the Term or at the expiration or earlier
termination of the Term.

13. Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain and
repair all of the structural, exterior, parking and other Common Areas of the
Project, including HVAC, plumbing, fire sprinklers, elevators and all other
building systems serving the Premises and other portions of the Project
(“Building Systems”), in good repair, reasonable wear and tear and uninsured
losses and damages caused by Tenant, or by any of Tenant’s agents, servants,
employees, invitees and contractors (collectively, “Tenant Parties”) excluded.
Losses and damages caused by Tenant or any Tenant Party shall be repaired by
Landlord, to the extent not covered by insurance, at Tenant’s sole cost and
expense. Landlord reserves the right to stop Building Systems services when
necessary (i) by reason of accident or emergency, or (ii) for planned repairs,
alterations or improvements, which are, in the judgment of Landlord, desirable
or necessary to be made, until said repairs, alterations or improvements shall
have been completed. Landlord shall have no responsibility or liability for
failure to supply Building Systems services during any such period of
interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 48 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements. Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Section, after which Landlord shall make a commercially reasonable effort to
effect such repair within a reasonable timeframe. Landlord shall use reasonable
efforts to minimize interference with Tenant’s operations in the Premises during
such planned stoppages of Building Systems. Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after Tenant’s written notice of the need
for such repairs or maintenance. Tenant waives its rights under any state or
local law to terminate this Lease or to make such repairs at Landlord’s expense
and agrees that the parties’ respective rights with respect to such matters
shall be solely as set forth herein. Repairs required as the result of fire,
earthquake, flood, vandalism, war, or similar cause of damage or destruction
shall be controlled by Section 18.

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls, reasonable
wear and tear and damage by casualty excluded. Should Tenant fail to make any
such repair or replacement or fail to maintain the Premises, Landlord shall give
Tenant notice of such failure. If Tenant fails to commence cure of such failure
within 30 days of Landlord’s notice, and thereafter diligently prosecute such
cure to completion, Landlord may perform such work and shall be reimbursed by
Tenant within 30 days after demand therefor; provided, however, that if such
failure by Tenant creates or could create an emergency, Landlord may immediately
commence cure of such failure and shall thereafter be entitled to recover the
costs of such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear
the full uninsured cost of any repair or replacement to any part of the Project
that results from damage caused by Tenant or any Tenant Party and any repair
that benefits only the Premises.

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 15 days after Tenant receives written notice of the filing
thereof, at Tenant’s sole cost and shall otherwise keep the Premises and the
Project free from any liens arising out of work performed, materials furnished
or obligations incurred by Tenant. Should Tenant fail to discharge any lien
described herein, Landlord shall have the right, but not the obligation, to pay
such claim or post a bond or otherwise provide security to eliminate the lien as
a claim against title to the Project and the cost thereof shall be immediately
due from Tenant as Additional Rent. If Tenant shall lease or finance the
acquisition of office equipment, furnishings, or other personal property of a

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 14

 

removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant warrants that any Uniform Commercial Code Financing Statement filed as a
matter of public record by any lessor or creditor of Tenant will upon its face
or by exhibit thereto indicate that such Financing Statement is applicable only
to removable personal property of Tenant located within the Premises. In no
event shall the address of the Project be furnished on the statement without
qualifying language as to applicability of the lien only to removable personal
property, located in an identified suite held by Tenant.

16. Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all Claims for injury or death
to persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of use or occupancy of the Premises or a breach or
default by Tenant in the performance of any of its obligations hereunder, unless
caused solely by the willful misconduct or negligence of Landlord. Landlord
shall not be liable to Tenant for, and Tenant assumes all risk of damage to,
personal property (including, without limitation, loss of records kept within
the Premises). Tenant further waives any and all Claims for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property (including, without limitation, any loss of records). Landlord
shall not be liable for any damages arising from any act, omission or neglect of
any tenant in the Project or of any other third party.

17. Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project.
Landlord shall further procure and maintain commercial general liability
insurance with a single loss limit of not less than $2,000,000 for bodily injury
and property damage with respect to the Project. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions, rental
loss during the period of repair or rebuilding, workers’ compensation insurance
and fidelity bonds for employees employed to perform services and insurance for
any improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations). Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s specific use of the
Premises.

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, invitees and contractors (collectively, “Landlord Parties”),
as additional insureds; insure on an occurrence and not a claims-made basis; be
issued by insurance companies which have a rating of not less than policyholder
rating of A and financial category rating of at least Class X in “Best’s
Insurance Guide”; not contain a hostile fire exclusion; contain a contractual
liability endorsement; and provide primary coverage to Landlord (any policy
issued to Landlord providing duplicate or similar coverage shall be deemed
excess over Tenant’s policies). Tenant shall (i) provide Landlord with 30 days
advance written notice of cancellation of such commercial general liability
policy, and (ii) request Tenant’s insurer to endeavor to provide 30 days advance
written notice to Landlord of cancellation of such commercial general liability
policy (or 10 days in the event of a cancellation due to non-payment of
premium). Copies of such policies (if requested by Landlord), or certificates of
insurance showing the limits of coverage required hereunder and showing Landlord
as an additional insured, along with reasonable evidence of the payment of
premiums for the applicable period, shall be delivered to Landlord by Tenant
prior to (i) the earlier to occur of (x) the Commencement Date, or (y) the date
that Tenant accesses the Premises under this Lease, and (ii) each renewal of
said insurance. Tenant’s policy may be a “blanket policy” with an aggregate per
location endorsement which specifically provides that the amount of insurance
shall not be prejudiced by other losses covered by the policy. Tenant shall, at
least 5 days prior to the expiration of such policies, furnish Landlord with
renewal certificates.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 15

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

18. Restoration. If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 9 months (the “Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 5 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 16

 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period. Landlord shall also
have the right to terminate this Lease if insurance proceeds are not available
for such restoration. Rent shall be abated from the date all required Hazardous
Material Clearances are obtained until the Premises are repaired and restored,
in the proportion which the area of the Premises, if any, which is not usable by
Tenant bears to the total area of the Premises, unless Landlord provides Tenant
with other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business. In the event that no Hazardous Material Clearances
are required to be obtained by Tenant with respect to the Premises, rent
abatement shall commence on the date of discovery of the damage or destruction.
Such abatement shall be the sole remedy of Tenant, and except as provided in
this Section 18, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19. Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3
business days of any such notice not more than twice in any 12 month period and
Tenant agrees that such notice shall be in lieu of and not in addition to, or
shall be deemed to be, any notice required by law.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 17

 

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage.

(c) Abandonment. Tenant shall abandon the Premises. Tenant shall not be deemed
to have abandoned the Premises if (i) Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises,
Tenant completes Tenant’s obligations with respect to the Surrender Plan in
compliance with Section 28, (ii) Tenant has made reasonable arrangements with
Landlord for the security of the Premises for the balance of the Term, and
(iii) Tenant continues during the balance of the Term to satisfy all of its
obligations under the Lease as they come due.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 15 days after
Tenant receives written notice that any such lien is filed against the Premises.

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

21. Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act to the extent necessary to cure such Default. All
sums so paid or incurred by Landlord, together with interest thereon, from the
date such sums were paid or incurred, at the annual rate equal to 12% per annum
or the highest rate permitted by law (the “Default Rate”), whichever is less,
shall be payable to Landlord on demand as Additional Rent. Nothing herein shall
be construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 18

 

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum equal to 6% of the overdue Rent as a late charge.
Notwithstanding the foregoing, before assessing a late charge the first time in
any calendar year, Landlord shall provide Tenant written notice of the
delinquency and will waive the right if Tenant pays such delinquency within 5
days thereafter. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.

(c) Other Remedies. Upon and during the continuance of a Default, Landlord, at
its option, without further notice or demand to Tenant, shall have in addition
to all other rights and remedies provided in this Lease, at law or in equity,
the option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever. No cure in whole or in part of such Default by Tenant after Landlord
has taken any action beyond giving Tenant notice of such Default to pursue any
remedy provided for herein (including retaining counsel to file an action or
otherwise pursue any remedies) shall in any way affect Landlord’s right to
pursue such remedy or any other remedy provided Landlord herein or under law or
in equity, unless Landlord, in its sole discretion, elects to waive such
Default.

(i) This Lease and the Term and estate hereby granted are subject to the
limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at its election, then or thereafter while any
such Default shall continue and notwithstanding the fact that Landlord may have
some other remedy hereunder or at law or in equity, to give Tenant written
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice, which date shall be not less than 5 days after the giving of such
notice, and upon the date so specified, this Lease and the estate hereby granted
shall expire and terminate with the same force and effect as if the date
specified in such notice were the date hereinbefore fixed for the expiration of
this Lease, and all right of Tenant hereunder shall expire and terminate, and
Tenant shall be liable as hereinafter in this Section 21(c) provided. If any
such notice is given, Landlord shall have, on such date so specified, the right
of re-entry and possession of the Premises and the right to remove all persons
and property therefrom and to store such property in a warehouse or elsewhere at
the risk and expense, and for the account, of Tenant. Should Landlord elect to
re-enter as herein provided or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may from
time to time re-let the Premises or any part thereof for such term or terms and
at such rental or rentals and upon such terms and conditions as Landlord may
deem advisable, with the right to make commercially reasonable alterations in
and repairs to the Premises.

(ii) In the event of any termination of this Lease as in this Section 21
provided or as required or permitted by law or in equity, Tenant shall forthwith
quit and surrender the Premises to Landlord, and Landlord may, without further
notice, enter upon, re-enter, possess and repossess the same by summary
proceedings, ejectment or otherwise, and again have, repossess and enjoy the
same as if this Lease had not been made, and in any such event Tenant and no
person claiming through or under Tenant by virtue of any law or an order of any
court shall be entitled to possession or to remain in possession of the
Premises. Landlord, at its option, notwithstanding any other provision of this
Lease, shall be entitled to recover from Tenant, as and for liquidated damages,
the sum of;

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 19

 

(A) all Base Rent, Additional Rent and other amounts payable by Tenant hereunder
then due or accrued and unpaid: and

(B) the amount equal to the aggregate of all unpaid Base Rent and Additional
Rent which would have been payable if this Lease had not been terminated prior
to the end of the Term then in effect, discounted to its then present value in
accordance with accepted financial practice using a rate of 5% per annum, for
loss of the bargain; and

(C) all other damages and expenses (including reasonable attorneys’ fees and
expenses), if any, which Landlord shall have sustained by reason of the breach
of any provision of this Lease; less

(D) the net proceeds of any re-letting actually received by Landlord and
(ii) the amount of damages which Tenant proves could have been avoided had
Landlord taken reasonable steps to mitigate its damages.

(iii) Nothing herein contained shall limit or prejudice the right of Landlord,
in any bankruptcy or insolvency proceeding, to prove for and obtain as
liquidated damages by reason of such termination an amount equal to the maximum
allowed by any bankruptcy or insolvency proceedings, or to prove for and obtain
as liquidated damages by reason of such termination, an amount equal to the
maximum allowed by any statute or rule of law whether such amount shall be
greater or less than the excess referred to above.

(iv) Nothing in this Section 21 shall be deemed to affect the right of either
party to indemnifications pursuant to this Lease.

(v) If Landlord terminates this Lease upon the occurrence of a Default, Tenant
will quit and surrender the Premises to Landlord or its agents, and Landlord
may, without further notice, enter upon, re-enter and repossess the Premises by
summary proceedings, ejectment or otherwise. The words “enter”, “re-enter”, and
“re-entry” are not restricted to their technical legal meanings.

(vi) If either party shall be in default in the observance or performance of any
provision of this Lease, and an action shall be brought for the enforcement
thereof in which it shall be determined that such party was in default, the
party in default shall pay to the other all fees, costs and other expenses which
may become payable as a result thereof or in connection therewith, including
attorneys’ fees and expenses.

(vii) If Tenant shall default in the keeping, observance or performance of any
covenant, agreement, term, provision or condition herein contained, Landlord,
without thereby waiving such default, may perform the same for the account and
at the expense of Tenant (a) immediately or at any time thereafter and without
notice in the case of emergency or in case such default will result in a
violation of any legal or insurance requirements, or in the imposition of any
lien against all or any portion of the Premises, and (b) in any other case if
such default continues after any applicable cure period provided in Section 20.
All reasonable costs and expenses incurred by Landlord in connection with any
such performance by it for the account of Tenant and also all reasonable costs
and expenses, including reasonable attorneys’ fees and disbursements incurred by
Landlord in any action or proceeding (including any summary dispossess
proceeding) brought by Landlord to enforce any obligation of Tenant under this
Lease and/or right of Landlord in or to the Premises, shall be paid by Tenant to
Landlord within 10 days after demand.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 20

 

(viii) In the event that Tenant is in breach or Default under this Lease,
whether or not Landlord exercises its right to terminate or any other remedy,
Tenant shall reimburse Landlord upon demand for any costs and expenses that
Landlord may incur in connection with any such breach or Default, as provided in
this Section 21(c). Such costs shall include reasonable legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Tenant shall also indemnify Landlord against and hold Landlord
harmless from all costs, expenses, demands and liability, including without
limitation, reasonable legal fees and costs Landlord shall incur if Landlord
shall become or be made a party to any claim or action instituted by Tenant
against any third party, or by any third party against Tenant, or by or against
any person holding any interest under or using the Premises by license of or
agreement with Tenant.

Except as otherwise provided in this Section 21, no right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing. No waiver of any provision of this Lease shall be deemed to
have been made unless expressly so made in writing. Landlord shall be entitled,
to the extent permitted by law, to seek injunctive relief in case of the
violation, or attempted or threatened violation, of any provision of this Lease,
or to seek a decree compelling observance or performance of any provision of
this Lease, or to seek any other legal or equitable remedy. Notwithstanding any
contrary provision of this Lease, Tenant shall not be liable to Landlord for any
indirect, special or consequential damages, arising from a default by Tenant
under this Lease; provided that this sentence shall not apply to Landlord’s
damages (x) as expressly provided for in Section 8, and/or (y) in connection
with Tenant’s obligations as more fully set forth in Section 30. In no event
shall the foregoing limit the damages to which Landlord is entitled under this
Section 21 including, without limitation, the liquidated damages provided for in
Section 21(c)(ii).

22. Assignment and Subletting.

(a) General Prohibition. Subject to the terms of Section 22(b) below, Tenant
shall not, without Landlord’s prior written consent, directly or indirectly,
voluntarily or by operation of law, assign this Lease or sublease the Premises
or any part thereof or mortgage, pledge, or hypothecate its leasehold interest
or grant any concession or license within the Premises, and any attempt to do
any of the foregoing shall be void and of no effect. If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 50% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22. Notwithstanding the foregoing, Tenant
shall have the right to obtain financing from institutional investors (including
venture capital funding and corporate partners) or undergo a public offering
which results in a change in control of Tenant without such change of control
constituting an assignment under this Section 22 requiring Landlord consent,
provided that (i) Tenant notifies Landlord in writing of the financing at least
5 business days prior to the closing of the financing, and (ii) provided that in
no event shall such financing result in a change in use of the Premises from the
use contemplated by Tenant at the commencement of the Term.

(b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet all or a portion of the Premises other
than pursuant to a Permitted Assignment (as defined below), then at least 15
days, but not more than 45 days, before the date Tenant desires the assignment
or sublease to be effective (the “Assignment Date”), Tenant shall give Landlord
a notice (the “Assignment Notice”) containing such information about the
proposed assignee or sublessee, including the proposed use of the Premises and
any Hazardous Materials proposed to be used, stored handled, treated, generated
in or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 days after receipt of the Assignment Notice:
(i) grant such consent

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 21

 

(provided that Landlord shall further have the right to review and approve or
disapprove the proposed form of sublease prior to the effective date of any such
subletting), (ii) refuse such consent, in its reasonable discretion; or (iii) if
the assignment or sublease is for all of the Premises for the remainder of the
Term, terminate this Lease with respect to the space described in the Assignment
Notice as of the Assignment Date (an “Assignment Termination”). Among other
reasons, it shall be reasonable for Landlord to withhold its consent in any of
these instances: (1) the proposed assignee or subtenant is a governmental
agency; (2) in Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or subtenant would entail any alterations that would lessen
the value of the leasehold improvements in the Premises, or would require
increased services by Landlord; (3) in Landlord’s reasonable judgment, the
proposed assignee or subtenant is engaged in areas of scientific research or
other business concerns that are controversial such that they may (i) attract or
cause negative publicity for or about the Building or the Project,
(ii) negatively affect the reputation of the Building, the Project or Landlord,
(iii) attract protestors to the Building or the Project, or (iv) lessen the
attractiveness of the Building or the Project to any tenants or prospective
tenants, purchasers or lenders; (4) in Landlord’s reasonable judgment, the
proposed assignee or subtenant lacks the creditworthiness to support the
financial obligations it will incur under the proposed assignment or sublease;
(5) in Landlord’s reasonable judgment, the character, reputation, or business of
the proposed assignee or subtenant is inconsistent with the desired tenant-mix
or the quality of other tenancies in the Project or is inconsistent with the
type and quality of the nature of the Building; (6) Landlord has experienced
previous defaults by or is in litigation with the proposed assignee or
subtenant; (7) the use of the Premises by the proposed assignee or subtenant
will violate any applicable Legal Requirement; (8) the proposed assignee or
subtenant, or any entity that, directly or indirectly, controls, is controlled
by, or is under common control with the proposed assignee or subtenant, is then
an occupant of the Project; (9) the proposed assignee or subtenant is an entity
with whom Landlord is then negotiating to lease space in the Project; or
(10) the assignment or sublease is prohibited by Landlord’s lender. If Landlord
delivers notice of its election to exercise an Assignment Termination, Tenant
shall have the right to withdraw such Assignment Notice by written notice to
Landlord of such election within 5 business days after Landlord’s notice
electing to exercise the Assignment Termination. If Tenant withdraws such
Assignment Notice, this Lease shall continue in full force and effect. If Tenant
does not withdraw such Assignment Notice, this Lease, and the term and estate
herein granted, shall terminate as of the Assignment Date with respect to the
space described in such Assignment Notice. No failure of Landlord to exercise
any such option to terminate this Lease, or to deliver a timely notice in
response to the Assignment Notice, shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer. Tenant shall pay to
Landlord a fee equal to One Thousand Five Hundred Dollars ($1,500) in connection
with its consideration of any Assignment Notice and/or its preparation or review
of any consent documents. Notwithstanding the foregoing, Landlord’s consent to
an assignment of this Lease or a subletting of any portion of the Premises to
any entity controlling, controlled by or under common control with Tenant (a
“Control Permitted Assignment”) shall not be required, provided that Landlord
shall have the right to approve the form of any such sublease or assignment. In
addition, Tenant shall have the right to assign this Lease, upon 10 days’ prior
written notice to Landlord but without obtaining Landlord’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or substantially all of the assets or the ownership interests of
Tenant provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the greater of the net worth (as
determined in accordance with GAAP) of Tenant as of (A) the Commencement Date,
or (B) as of the date of Tenant’s most current quarterly or annual financial
statements, and (iii) such assignee shall agree in writing to assume all of the
terms, covenants and conditions of this Lease (a “Corporate Permitted
Assignment”). Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 22

 

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Except in connection with a
Permitted Assignment, if the Rent due and payable by a sublessee or assignee (or
a combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form) exceeds
the sum of the rental payable under this Lease, (excluding however, any Rent
payable under this Section) and actual and reasonable brokerage fees, legal
costs, free rent, any design or construction fees and any tenant improvement
costs directly related to and required pursuant to the terms of any such
sublease or assignment) (“Excess Rent”), then Tenant shall be bound and
obligated to pay Landlord as Additional Rent hereunder 50% of such Excess Rent
within 10 days following receipt thereof by Tenant. If Tenant shall sublet the
Premises or any part thereof, Tenant hereby immediately and irrevocably assigns
to Landlord, as security for Tenant’s obligations under this Lease, all rent
from any such subletting, and Landlord as assignee and as attorney-in-fact for
Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent and apply it toward Tenant’s obligations under this Lease;
except that, until the occurrence of a Default, Tenant shall have the right to
collect such rent.

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 23

 

required reporting to any Governmental Authority), or (iii) because of the
existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be reasonably
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part. Tenant’s failure to deliver such statement within such
time shall, at the option of Landlord, constitute a Default under this Lease,
and, in any event, shall be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

24. Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project. The current rules and regulations are attached hereto as Exhibit E.
If there is any conflict between said rules and regulations and other provisions
of this Lease, the terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project and shall not enforce such rules and
regulations in a discriminatory manner.

27. Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in Section 24 hereof.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. The term
“Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust. As of the date of this Lease, there is no existing Mortgage
encumbering the Project.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 24

 

Upon the written request of Tenant, Landlord agrees to use reasonable efforts to
cause the Holder of any future Mortgage to enter into a subordination,
non-disturbance and attornment agreement (“SNDA”) which provides that such
Holder will recognize and not disturb Tenant’s right of possession pursuant to
this Lease provided that Tenant is not in Default under this Lease. The SNDA
shall be on the form proscribed by the Holder and Tenant shall pay the Holder’s
fees and costs in connection with obtaining such SNDA; provided, however, that
Landlord shall request that Holder make any changes to the SNDA requested by
Tenant. Landlord’s failure to cause the Holder to enter into the SNDA with
Tenant (or make any of the changes requested by Tenant) shall not be a default
by Landlord under this Lease.

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant. In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request. On or
before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender Plan shall have been satisfactorily completed and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the effective date of such surrender or
early termination of the Lease, free from any residual impact from Tenant HazMat
Operations. Tenant shall reimburse Landlord, as Additional Rent, for the actual
out-of pocket expense incurred by Landlord for Landlord’s environmental
consultant to review and approve the Surrender Plan and to visit the Premises
and verify satisfactory completion of the same, which cost shall not exceed
$5,000. Landlord shall have the unrestricted right to deliver such Surrender
Plan and any report by Landlord’s environmental consultant with respect to the
surrender of the Premises to third parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property,

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 25

 

Alterations and property not so removed by Tenant as permitted or required
herein shall be deemed abandoned and may be stored, removed, and disposed of by
Landlord at Tenant’s expense, and Tenant waives all claims against Landlord for
any damages resulting from Landlord’s retention and/or disposition of such
property. All obligations of Tenant hereunder not fully performed as of the
termination of the Term, including the obligations of Tenant under Section 30
hereof, shall survive the expiration or earlier termination of the Term,
including, without limitation, indemnity obligations, payment obligations with
respect to Rent and obligations concerning the condition and repair of the
Premises.

29. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30. Environmental Requirements.

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable Environmental Requirements as are necessary to return
the Premises, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises or the Project. Notwithstanding
anything to the contrary contained in Section 28 or this Section 30, Tenant
shall not be responsible for, and the indemnification and hold harmless
obligation set forth in this paragraph shall not apply to (i) contamination in
the Premises which Tenant can prove existed in the Premises immediately prior to
the Commencement Date, (ii) the presence of any Hazardous Materials in the
Premises which Tenant can prove migrated from outside of the Premises into the
Premises, or (iii) contamination caused by Landlord or any Landlord’s employees,
agents and contractors, unless in any case, the presence of such Hazardous
Materials (x) is the result of a breach by Tenant of any of its obligations
under this Lease, or (y) was caused, contributed to or exacerbated by Tenant or
any Tenant Party.

 

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 26

 

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Tenant shall deliver to Landlord an
updated list at any additional time that Tenant is required to deliver a
Hazardous Materials List to any Governmental Authority (e.g., the fire
department) in connection with its use or occupancy of the Premises. Tenant
shall deliver to Landlord true and correct copies of the following documents
(the “Haz Mat Documents”) relating to the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials prior to the Commencement
Date, or if unavailable at that time, concurrent with the receipt from or
submission to a Governmental Authority: permits; approvals; reports and
correspondence; storage and management plans, notice of violations of any Legal
Requirements; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent may be withheld in Landlord’s sole and absolute discretion); all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks; and a Surrender Plan (to the
extent surrender in accordance with Section 28 cannot be accomplished in 3
months). Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities. It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors.

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

(d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises if there is a violation of this
Section 30 or if contamination for which Tenant is responsible under this
Section 30 is identified; provided, however, that if Tenant conducts its own
tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant. In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises. In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all
reasonable costs to conduct such tests. If no such contamination is found,
Landlord shall pay the costs of such tests (which shall not

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 27

 

constitute an Operating Expense). Landlord shall provide Tenant with a copy of
all third party, non-confidential reports and tests of the Premises made by or
on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement. Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
identified by such testing in accordance with all Environmental Requirements.
Landlord’s receipt of or satisfaction with any environmental assessment in no
way waives any rights which Landlord may have against Tenant.

(e) Control Areas. Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage. As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone. For purposes of example only, if a control area
or zone contains 10,000 rentable square feet and 2,000 rentable square feet of a
tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.

(f) Underground Tanks. Tenant shall have no right to use or install any
underground or other storage tanks at the Project.

(g) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

(h) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give notice by registered
or certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located (to
the extent Tenant has received notice of the same) and Tenant shall offer such
Holder and/or landlord a reasonable opportunity to cure the default, including
time to obtain possession of the Project by power of sale or a judicial action
if such should prove necessary to effect a cure; provided Landlord shall have
furnished to Tenant in writing the names and addresses of all such persons who
are to receive such notices. All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 28

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other reasonable business purpose. Landlord and
Landlord’s representatives may enter the Premises during business hours on not
less than 48 hours advance written notice (except in the case of emergencies in
which case no such notice shall be required and such entry may be at any time)
for the purpose of effecting any such repairs, inspecting the Premises, showing
the Premises to prospective purchasers and, during the last year of the Term, to
prospective tenants or for any other business purpose. Landlord may erect a
suitable sign on the Premises stating the Premises are available to let or that
the Project is available for sale. Landlord may grant easements, make public
dedications, designate Common Areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use. At Landlord’s request, Tenant shall execute such instruments as
may be reasonably necessary for such easements, dedications or restrictions.
Tenant shall at all times, except in the case of emergencies, have the right to
escort Landlord or its agents, representatives, contractors or guests while the
same are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.

33. Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project. Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34. Force Majeure. Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
sinkholes or subsidence, strikes, lockouts, or other labor disputes, embargoes,
quarantines, weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable costs or failure of, or inability to obtain, utilities
necessary for performance, governmental restrictions, orders, limitations,
regulations, or controls, national emergencies, delay in issuance or revocation
of permits, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty, and other causes
or events beyond their reasonable control (“Force Majeure”).

35. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Transwestern RBJ and Colliers International. Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker, if any named in this
Section 35, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 29

 

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows with materials not approved by Landlord
(which approval shall not be unreasonably withheld), (iv) place any bottles,
parcels, or other articles on the window sills, (v) place any equipment,
furniture or other items of personal property on any exterior balcony, or
(vi) paint, affix or exhibit on any part of the Premises or the Project any
signs, notices, window or door lettering, placards, decorations, or advertising
media of any type which can be viewed from the exterior of the Premises. Signage
at the front entrance of the Premises and the directory tablet shall be
inscribed, painted or affixed for Tenant by Landlord at the sole cost and
expense of Landlord, and shall be of a size, color and type reasonably
acceptable to Landlord. Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering. The directory tablet
shall be provided exclusively for the display of the name and location of
tenants.

39. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have 1 right ( “Extension Right”) to extend
the term of this Lease for 5 years (the “Extension Term”) on the same terms and
conditions as this Lease (other than with respect to Base Rent and the Work
Letter) by giving Landlord written notice of its election to exercise each
Extension Right at least 9 months prior to the expiration of the Base Term of
the Lease.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 30

 

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined. As used herein, “Market Rate” shall mean the rate that comparable
landlords of comparable buildings have accepted in current transactions from
non-equity (i.e., not being offered equity in the buildings) and nonaffiliated
tenants of similar financial strength for space of comparable size and quality
(including all Tenant Improvements, Alterations and other improvements) in
lab/office buildings of similar quality to the Building in the Route 128 North
marketplace for a comparable term, with the determination of the Market Rate to
take into account all relevant factors, including tenant inducements, parking
costs, leasing commissions, allowances or concessions, if any. Notwithstanding
the foregoing, the Market Rate shall in no event be less than $32.00 per
rentable square foot of the Premises per annum.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 39(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 39(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.

(b) Arbitration.

(i) Within 10 business days of Tenant’s notice to Landlord of its election (or
deemed election) to arbitrate Market Rate and escalations, each party shall
deliver to the other a proposal containing the Market Rate and escalations that
the submitting party believes to be correct (“Extension Proposal”). If either
party fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent for the Extension Term.
The 2 Arbitrators so appointed shall, within 5 business days after their
appointment, appoint a third Arbitrator. If the 2 Arbitrators so selected cannot
agree on the selection of the third Arbitrator within the time above specified,
then either party, on behalf of both parties, may request such appointment of
such third Arbitrator by application to any state court of general jurisdiction
in the jurisdiction in which the Premises are located, upon 10 days prior
written notice to the other party of such intent.

(ii) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made. After the determination
of the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant. Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 31

 

(iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved life science space in the
greater Boston metropolitan area, or (B) a licensed commercial real estate
broker with not less than 15 years experience representing landlords and/or
tenants in the leasing of high tech or life sciences space in the greater Boston
metropolitan area, (ii) devoting substantially all of their time to professional
appraisal or brokerage work, as applicable, at the time of appointment and
(iii) be in all respects impartial and disinterested.

(c) Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in this Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(d) Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise any of the Extension Right:

(i) during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(e) No Extensions. The period of time within which the Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

(f) Termination. The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

40. Intentionally Omitted.

41. Miscellaneous.

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c) Financial Information. Tenant shall furnish Landlord with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, and
(ii) Tenant’s most recent unaudited quarterly financial statements within 45
days of the end of each of Tenant’s first three fiscal quarters of each of
Tenant’s fiscal years during the Term. Notwithstanding the foregoing, in no
event shall Tenant be required to provide any financial information to Landlord
which Tenant does not otherwise prepare (or cause to be prepared) for its own
purposes.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 32

 

(d) Recordation. Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

(e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i) Time. Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(j) OFAC. Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List,
or the Sectoral Sanctions Identification List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

(k) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l) Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 33

 

(m) No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

[ Signatures on next page ]

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Net Multi-Tenant Laboratory    19 Presidential Way/Frequency - Page 34

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT: FREQUENCY THERAPEUTICS, INC., a Delaware corporation By:  

/s/ David L. Lucchino

Its:   Chairman and CEO LANDLORD: ARE-MA REGION NO. 20, LLC, a Delaware limited
liability company By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware
limited partnership, managing member

           By:   ARE-QRS CORP., a Maryland corporation, general partner     By:
 

/s/ Eric S. Johnson

    Its:   Senior Vice President RE Legal Affairs

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 1

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

LOGO [g833164page0035.jpg]

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 2

 

LOGO [g833164page036.jpg]

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 37

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

Parcel 1:

A parcel of land near Presidential Way, Woburn, Middlesex County, Massachusetts,
shown as Lot 5B-1 on a plan entitled “Subdivision Plan of Land in Woburn,
Massachusetts,” prepared for Eastern Development dated January 16, 2001 by
Vanasse Hangen Brustlin, Inc. recorded in Middlesex South Registry of Deeds in
Plan Book 32475, Page 319.

Parecels 2 and 3:

Two contiguous parcels of Registered Land on Presidential Way, Woburn, Middlesex
County, Massachusetts shown as Lot 11 and Lot 12 on Land Court Plan 36099-D, a
copy of which is filed with the Middlesex South Registry District with
Certificate No. 212009.

Together with the right to use Presidential Way for all purposes for whcigh
streets and ways are commonly used in the City of Woburn.

Together with the benefit of and subject to provisions of Easement and Agreement
dated December 7, 2000, by and between 500 MetroNorth Corporate Center LLC and
MetroNorth Corporate Center LLC recorded in Book 32138, Page 391 and filed as
Document No. 1158395.

 

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 1

 

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER dated August     , 2016 (this “Work Letter”) is made and
entered into by and between ARE-MA REGION NO. 20, LLC, a Delaware limited
liability company (“Landlord”), and FREQUENCY THERAPEUTICS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease
Agreement dated August     , 2016 (the “Lease”), by and between Landlord and
Tenant. Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Richard Mitrano
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Work Letter. Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative. Tenant may change
Tenant’s Representative at any time upon not less than 5 business days advance
written notice to Landlord. Neither Tenant nor Tenant’s Representative shall be
authorized to direct Landlord’s contractors in the performance of Landlord’s
Work (as hereinafter defined).

(b) Landlord’s Authorized Representative. Landlord designates Tim White and Mike
Carli (either such individual acting alone, “Landlord’s Representative”) as the
only persons authorized to act for Landlord pursuant to this Work Letter. Tenant
shall not be obligated to respond to or act upon any request, approval, inquiry
or other Communication from or on behalf of Landlord in connection with this
Work Letter unless such Communication is in writing from Landlord’s
Representative. Landlord may change either Landlord’s Representative at any time
upon not less than 5 business days advance written notice to Tenant. Landlord’s
Representative shall be the sole persons authorized to direct Landlord’s
contractors in the performance of Landlord’s Work.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that: (i) TRG Builders, Inc. shall be the general
contractor for the Tenant Improvements, (ii) R.H. Dineen shall be the architect
(the “TI Architect”) for the Tenant Improvements, and (iii) any subcontractors
for the Tenant Improvements shall be selected by Landlord, subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Project of a fixed and permanent nature as shown on
the TI Construction Drawings, as defined in Section 2(c) below.

Tenant shall have the right to have a representative present for all design and
construction meetings relating to Landlord’s Work (as defined in Section 3(a)
below). Tenant shall be solely responsible for ensuring that the design and
specifications for Landlord’s Work are consistent with Tenant’s requirements.
Landlord shall be responsible for obtaining all permits, approvals and
entitlements necessary for Landlord’s Work, but shall have no obligation to, and
shall not, secure any permits, approvals or entitlements related to Tenant’s
specific use of the Premises or Tenant’s business operations therein. Other than
Landlord’s Work, Landlord shall not have any obligation whatsoever with respect
to the finishing of the Premises for Tenant’s use and occupancy.

(b) Tenant’s Space Plans. The schematic drawings and outline specifications
attached to this Work Letter as Schedule 1 (the “Space Plans”) have been
approved by Landlord and Tenant.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 2

 

(c) Working Drawings. Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plans. Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant Improvements.
Tenant shall deliver its written comments on the TI Construction Drawings to
Landlord not later than 5 business days after Tenant’s receipt of the same;
provided, however, that Tenant may not disapprove any matter that is
substantially in accordance with the Space Plans without submitting a Change
Request. Landlord and the TI Architect shall consider all such comments in good
faith and shall, within 5 business days after receipt, notify Tenant how
Landlord proposes to respond to such comments, but Tenant’s review rights
pursuant to the foregoing sentence shall not delay the design or construction
schedule for the Tenant Improvements. Any disputes in connection with such
comments shall be resolved in accordance with Section 2(d) hereof. Provided that
the design reflected in the TI Construction Drawings is substantially in
accordance with the Space Plans, Tenant shall approve the TI Construction
Drawings submitted by Landlord, unless Tenant submits a Change Request. Once
approved by Tenant, subject to the provisions of Section 4 below, Landlord shall
not materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in
Section 3(b) below).

(d) Approval and Completion. It is hereby acknowledged by Landlord and Tenant
that the TI Construction Drawings must be completed and approved not later than
August 31, 2016, in order for the Landlord’s Work to be Substantially Complete
by the Target Commencement Date (as defined in the Lease). Upon any dispute
regarding the design of the Tenant Improvements, which is not settled within 10
business days after notice of such dispute is delivered by one party to the
other, Tenant may make the final decision regarding the design of the Tenant
Improvements, provided (i) Tenant acts reasonably and such final decision is
either consistent with or a compromise between Landlord’s and Tenant’s positions
with respect to such dispute, (ii) that all costs and expenses resulting from
any such decision by Tenant shall be payable out of the TI Fund (as defined in
Section 5(d) below), and (iii) Tenant’s decision will not affect the base
Building, structural components of the Building or any Building systems. Any
changes to the TI Construction Drawings following Landlord’s and Tenant’s
approval of same requested by Tenant shall be processed as provided in Section 4
hereof.

3. Performance of Landlord’s Work.

(a) Definition of Landlord’s Work. As used herein, “Landlord’s Work” shall mean
(i) the work of constructing the Tenant Improvements, and (ii) the work of
demising the Premises from the adjacent premises, which demising work shall be
performed by Landlord, at Landlord’s cost and not out of the TI Allowance. The
components and specifications of Landlord’s Work in addition to the
specifications set forth on the Space Plan are attached hereto as Schedule 2.

(b) Commencement and Permitting. Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant. The cost of obtaining the TI Permit
shall be payable from the TI Fund. Tenant shall assist Landlord in obtaining the
TI Permit. If any Governmental Authority having jurisdiction over the
construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that: (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.

(c) Completion of Landlord’s Work. Landlord shall substantially complete or
cause to be substantially completed Landlord’s Work in a good and workmanlike
manner, in accordance with Legal Requirements and the TI Permit subject, in each
case, to Minor Variations and normal “punch list” items of a non-material nature
that do not interfere with the use of the Premises and, so long as Tenant has
obtained all of the permits required by the applicable Governmental Authorities
in order for Tenant to operate in and use the Premises for the Permitted Use,
shall obtain a temporary certificate of occupancy

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 3

 

or permit card issued by the applicable Governmental Authorities permitting
occupancy of the Premises (“Substantial Completion” or “Substantially
Complete”). Upon Substantial Completion of Landlord’s Work, Landlord shall
require the TI Architect and the general contractor to execute and deliver, for
the benefit of Tenant and Landlord, a Certificate of Substantial Completion in
the form of the American Institute of Architects (“AIA”) document G704. For
purposes of this Work Letter, “Minor Variations” shall mean any modifications
reasonably required: (i) to comply with all applicable Legal Requirements and/or
to obtain or to comply with any required permit (including the TI Permit); (ii)
to comply with any request by Tenant for modifications to Landlord’s Work;
(iii) to comport with good design, engineering, and construction practices that
are not material; or (iv) to make reasonable adjustments for field deviations or
conditions encountered during the construction of Landlord’s Work.

(d) Selection of Materials. Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s sole and absolute subjective discretion.
As to all building materials and equipment that Landlord is obligated to supply
under this Work Letter, Landlord shall select the manufacturer thereof in its
sole and absolute subjective discretion unless a specific manufacturer has been
identified during the design process.

(e) Delivery of the Premises. When Landlord’s Work is Substantially Complete,
subject to the remaining terms and provisions of this Section 3(e), Tenant shall
accept the Premises. Tenant’s taking possession and acceptance of the Premises
shall not constitute a waiver of: (i) any warranty with respect to workmanship
(including installation of equipment) or material (exclusive of equipment
provided directly by manufacturers), (ii) any non-compliance of Landlord’s Work
with applicable Legal Requirements, or (iii) any claim that Landlord’s Work was
not completed substantially in accordance with the TI Construction Drawings
(subject to Minor Variations and such other changes as are permitted hereunder)
(collectively, a “Construction Defect”). Tenant shall have one year after
Substantial Completion within which to notify Landlord of any such Construction
Defect discovered by Tenant, and Landlord shall use reasonable efforts to remedy
or cause the responsible contractor to remedy any such Construction Defect
within 30 days thereafter. Notwithstanding the foregoing, Landlord shall not be
in default under the Lease if the applicable contractor, despite Landlord’s
reasonable efforts, fails to remedy such Construction Defect within such 30-day
period. If the contractor fails to remedy such Construction Defect within a
reasonable time, Landlord shall use reasonable efforts to remedy the
Construction Defect within a reasonable period.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Premises. If requested by Tenant, Landlord shall attempt to obtain extended
warranties from manufacturers and suppliers of such equipment, but the cost of
any such extended warranties shall be borne solely out of the TI Fund. Landlord
shall promptly undertake and complete, or cause to be completed, all punch list
items.

(f) Commencement Date Delay. Except as otherwise provided in the Lease, Delivery
of the Premises shall occur when Landlord’s Work has been Substantially
Completed, except to the extent that completion of Landlord’s Work shall have
been actually delayed by any one or more of the following causes (“Tenant
Delay”):

(i) Tenant’s Representative was not reasonably available to give or receive any
Communication or to take any other action required to be taken by Tenant
hereunder;

(ii) Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii) Construction of any Change Requests;

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 4

 

(iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times, provided that Landlord has advised Tenant of such
long lead time items and Tenant continued to require such long lead time items;

(v) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi) Tenant’s delay in providing information critical to the normal progression
of the Project. Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii) Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(d) below); or

(viii) Any other act or omission by Tenant or any Tenant Party (as defined in
the Lease), or persons employed by any of such persons that continues for more
than one (1) business day after Landlord’s notice thereof to Tenant.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been completed but for such Tenant Delay and such certified date
shall be the date of Delivery.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plan shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord and the TI Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request For Changes. If Tenant shall request changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of: (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not such change is implemented). Landlord shall
thereafter submit to Tenant in writing, within 5 business days of receipt of the
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete. Any such delay
in the completion of Landlord’s Work caused by a Change, including any
suspension of Landlord’s Work while any such Change is being evaluated and/or
designed, shall be Tenant Delay.

(b) Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted. Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 5

 

5. Costs.

(a) Budget For Tenant Improvements. Landlord and Tenant have agreed upon that
certain initial budget dated July 27, 2016 attached hereto as Schedule 3, for
the costs incurred or that will be incurred in connection with the design and
construction of the Tenant Improvements (the “Budget”). Landlord does not
guaranty the initial Budget and Tenant acknowledges and agrees that the amounts
set forth in such initial Budget may increase including, without limitation, in
connection with and Changes. The Budget may be amended from time to time but
shall be submitted to Tenant each time for its approval, which approval shall
not be unreasonably withheld, conditioned or delayed. Notwithstanding anything
to the contrary contained herein, if Tenant does not approve or disapprove the
Budget or any amended Budget within 2 days after Landlord’s delivery to Tenant
of such Budget or amended Budget, Tenant shall be deemed to have approved such
Budget or amended Budget. If the Budget is greater than the TI Allowance, Tenant
shall deposit with Landlord the difference, in cash, prior to the commencement
of construction of the Tenant Improvements or Changes, for disbursement by
Landlord as described in Section 5(d).

(b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (the “TI Allowance”) in the maximum amount of $80.00 per rentable
square foot in the Premises, which is included in the Base Rent set forth in the
Lease. The TI Allowance shall be disbursed in accordance with this Work Letter.
Notwithstanding anything to the contrary contained in this Work Letter, a
portion of the TI Allowance, equal to $5.00 per rentable square foot of the
Premises, shall be allocated toward the cost of updating and modifying the
Building HVAC controls to the Premises.

Tenant shall have no right to the use or benefit (including any reduction to or
payment of Base Rent) of any portion of the TI Allowance not required for the
hard and soft costs of design and construction of (i) the Tenant Improvements
described in the TI Construction Drawings approved pursuant to Section 2(d) or
(ii) any Changes pursuant to Section 4.

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, engineering, permits and construction costs in connection
with the construction of the Tenant Improvements, including, without limitation,
the cost of preparing the Space Plan and the TI Construction Drawings, all costs
set forth in the Budget, including Landlord’s out-of-pocket expenses, costs
resulting from Tenant Delays and the cost of Changes (collectively, “TI Costs”).
Notwithstanding anything to the contrary contained herein, the TI Fund shall not
be used to purchase any furniture, personal property or other non-Building
system materials or equipment, including, but not limited to, Tenant’s voice or
data cabling, non-ducted biological safety cabinets and other scientific
equipment not incorporated into the Tenant Improvements.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance (“Excess TI Costs”),
monthly disbursements of the TI Allowance shall be made in the proportion that
the remaining TI Allowance bears to the outstanding TI Costs under the Budget,
and Tenant shall fund the balance of each such monthly draw. For purposes of any
litigation instituted with regard to such amounts, those amounts required to be
paid by Tenant will be deemed Rent under the Lease. The TI Allowance and Excess
TI Costs are herein referred to as the “TI Fund.” Notwithstanding anything to
the contrary set forth in this Section 5(d), Tenant shall be fully and solely
liable for TI Costs and the cost of Minor Variations in excess of the TI
Allowance.

(e) Construction Contract. The contract for construction of the Tenant
Improvements shall be written substantially on Landlord’s standard form of
construction agreement with modifications reasonably acceptable to Landlord
where the contract sum is the costs of the work plus a fee not to exceed a
“Guaranteed Maximum Price” in an amount equal to the construction costs and
contingencies set forth in the Budget (which Budget shall be based upon
completed permit drawings and shall not include comments raised by Governmental
Authorities as part of their permit review) subject to the terms of such
contract and subject to any increases resulting from Changes and any changes to
the permit drawings required by Governmental Authorities implemented after
approval of the Budget.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 6

 

6. Tenant Access.

(a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Building (i) 30 days prior to the
Commencement Date to perform any work (“Tenant’s Work”) required by Tenant other
than Landlord’s Work, provided that such Tenant’s Work is coordinated with the
TI Architect and the general contractor, and complies with the Lease and all
other reasonable restrictions and conditions Landlord may impose, and (ii) prior
to the completion of Landlord’s Work, to inspect and observe work in process;
all such access shall be during normal business hours or at such other times as
are reasonably designated by Landlord. Notwithstanding the foregoing, Tenant
shall have no right to enter onto the Premises or the Project unless and until
Tenant shall deliver to Landlord evidence reasonably satisfactory to Landlord
demonstrating that any insurance reasonably required by Landlord in connection
with such pre-commencement access (including, but not limited to, any insurance
that Landlord may require pursuant to the Lease) is in full force and effect.
Any entry by Tenant shall comply with all established safety practices of
Landlord’s contractor and Landlord until completion of Landlord’s Work and
acceptance thereof by Tenant.

(b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Premises and the Project until
Substantial Completion of Landlord’s Work.

(c) No Acceptance of Premises. The fact that Tenant may, with Landlord’s
consent, enter into the Project prior to the date Landlord’s Work is
Substantially Complete for the purpose of performing Tenant’s Work shall not be
deemed an acceptance by Tenant of possession of the Premises, but in such event
Tenant shall defend with counsel reasonably acceptable by Landlord, indemnify
and hold Landlord harmless from and against any loss of or damage to Tenant’s
property, completed work, fixtures, equipment, materials or merchandise, and
from liability for death of, or injury to, any person, caused by the act or
omission of Tenant or any Tenant Party.

7. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, unless expressly set forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(c) Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Costs during any period that there is a Default
by Tenant under the Lease.

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 7

 

Schedule 1

Space Plans

 

 

LOGO [g833164bawa43.gif]

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

        19 Presidential Way/Frequency - Page 8

 

LOGO [g833164page045.jpg]

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 9

 

Schedule 2

Landlord’s Work Components and Specifications

BASIS OF DESIGN

FREQUENCY THERAPEUTICS

19 Presidential Way

Woburn, MA

The Richmond Group

August 16, 2016

 

LOGO [g833164page46.jpg]    LOGO [g833164page46a.jpg]

 

Page 1 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 10

 

Frequency Therapeutics

Basis of Design

August 16, 2016

TABLE OF CONTENTS

Section 1 – Plumbing Systems (pages 3 – 8)

Section 2 – HVAC Systems (pages 9 – 12)

Section 3 – Electrical Systems (pages 13 –15)

 

 

Page 2 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 11

 

PLUMBING

 

A.

General

 

  a.

All plumbing systems shall be designed in conformance with the Massachusetts
Plumbing Code (248CMR) and related ANSI Standards

 

  b.

All utility generation and fuel distribution systems will conform to applicable
NFPA guidelines and good engineering practice.

 

  c.

Cross-connection control will be installed in conformance with Massachusetts
Department of Environmental Protection requirements (310CMR Section 22.22) and
the city/town water authority

 

  d.

Tepid/emergency water generation and distribution will be governed by ANZI
standard Z358.1 guidelines and OSHA Recommendations. (See Section below)

 

  e.

If applicable, all domestic water, natural gas, sanitary sewer and storm sewer
will be coordinated with the existing site utilities.

 

  f.

Plumbing Fixtures & Trim: unless otherwise specified, fixtures shall be as
follows: (See Attached Fixture Schedule_Tenant Specific)

 

  i.

Acceptable Manufacturers include:

 

  1.

Vitreous China: American Standard, Kohler or equal

 

  2.

Faucets: American Standard, Sloan, Kohler or equal

 

  3.

Carrier supports: Zurn, JR Smith or equal

 

  4.

Stainless Steel Sink: Elkay, Advance Tabco or equal

 

  5.

Shower Stalls: Clarion Bathware, Aquabath or equal

 

  6.

Shower valves: Symmons or equal

 

  7.

Mop Basin Sinks: Fiat, Mustee or equal

 

  8.

Electric Water Coolers: Halsey Taylor, Oasis, Elkay or equal

 

  9.

Stops & Supplies: Brasscraft or equal

 

  10.

P-Traps: Maguire, Boston, Zurn or equal

 

  ii.

Color & Finish: All trim exposed to view shall be polished chrome plated, and
all fixtures and toilet seats shall be white unless specified otherwise

 

Page 3 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 12

 

  iii.

Piping guards: Provide handilav-guard insulation by Truebro on water supplies
and waste piping below handicapped use lavatories.

 

  iv.

Lead Content: All applicable wetted components shall comply with the Safe Water
Drinking Act (SWDA) lead reduction

 

  g.

Fixture quantities and utility (i.e.: Vacuum, Air, N2, etc.) use points will be
based on:

 

  i.

Equipment utility matrix: TBD – Pending to be determined

 

  ii.

Plans:

 

  1.

PL-5 TEST FIT dated 07/07/2016

 

  iii.

Massachusetts Plumbing Code (248CMR)

 

  iv.

Current Applicable OSHA & ANZI standard Requirements

 

B.

Site Utilities Plan:

 

  a.

Base Building:

 

  i.

Domestic Cold water will be provided by existing house building service

 

  ii.

Natural gas loads will be based upon review of existing building conditions; as
well as, review of New Mechanical, Plumbing & Process equipment load
requirements. The Gas Company will need to be contacted to determine building
availability and confirmation of incoming service load/psig.

 

  iii.

Site sanitary waste and vent drainage will be coordinated with the current waste
line inverts in the facility to support the new fixtures, drainage specialties
and equipment listed on the Architectural Plans & Equipment Matrix which require
sanitary waste drain connections.

 

  iv.

No Storm sewer drainage on the project; existing to remain as is.

 

C.

Water Systems: (Domestic, Protected & Tepid/Emergency)

 

  a.

The Domestic water is currently metered for building service; no new tenant
sub-meters are included. All new fixtures and equipment that require domestic
water shall connect to existing house service mains and extend as necessary to
support new domestic fixtures and equipment.

 

  i.

A new electric hot water heater will provide domestic hot water for new Tenant
(i.e.: Kitchen/Pantry/Wellness) sinks. All core toilet rooms shall remain in
present condition/configuration.

 

  b.

Currently, non-potable cold and hot water service is house generated. All new
services needed for lab fixtures and equipment shall extend from existing rack
services for new tenant build-out. No tenant sub-metering.

 

Page 4 of 149

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 13

 

  c.

Point-of-use filters (AP200 model) on the domestic & protected cold water will
be provided for all coffee stations and ice makers, as applicable.

 

  d.

The existing Tepid/Emergency water distribution originates in mechanical closets
in corridor. NSMC has carried costs to re-furbish the existing central mixing
valve station (Lawler type); as well as, provide a new time clock / solenoid
valve (dump) on line to keep water from becoming stagnant.

 

  i.

All new emergency equipment shall connect to new tepid/emergency water
distribution which shall comply with applicable OSHA, ANZI & Massachusetts
Plumbing Code 248CMR Standards.

 

  e.

Pipe & Fitting Materials:

 

  i.

Pipe or tubing: Hard drawn Type L seamless copper tubing; Fittings: Wrot copper
and/or Viega Propress; Joints: Solder 95/5 or Press Fit; Ball Valves: Viega
Propress / Apollo (Lead-free, Full Port, 2piece)

 

D.

Sanitary Waste and Vent Drainage System:

 

  a.

Sanitary waste will collect from all domestic fixtures, drainage specialties and
equipment, per the equipment matrix and Architectural Plans (referenced above),
and terminate into existing building sanitary sewer system.

 

  b.

Inverts will be coordinated with the site conditions and other drainage systems.
Gravity flow will be utilized whenever possible. Pump discharged waste will be
used only when current sanitary waste inverts are not able to be made by
gravity.

 

  i.

Maintenance of pumps (if applicable) shall be the tenant responsibility upon
completion of project renovations.

 

  c.

Pipe & Fitting Materials:

 

  i.

Pipe & fittings: Service weight bell & spigot cast iron soil pipe and fittings
joined with neoprene resilient gaskets for all under slab drainage. No hub cast
iron pipe and fittings with approved stainless steel mechanical coupling with
neoprene gasket for all above slab drainage. Type DWV hard drawn seamless copper
tubing with wrot copper drainage pattern fittings joined with 95/5 solder shall
be used for all 1-1/2” or smaller waste lines.

 

E.

Laboratory Waste and Vent Drainage:

 

  a.

All lab waste shall be treated by an existing house chemically adjusted
treatment system located in south wing basement level.

 

  i.

NSMC requires a ‘notarized’ letter furnished by client/tenants listing all
potential chemicals which could enter lab waste system for treatment per
Massachusetts 248CMR code. (Typically this is chemical list submitted to
local/state authority for wastewater permitting. This list is required prior to
Stamped Engineered Permit Submission Plans from NSMC.

 

Page 5 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 14

 

  ii.

Landlord will hold wastewater permitting for this system

 

  b.

Equipment Selection/List:

 

  i.

ETR House system

 

  c.

All new laboratory waste & vent (Sinks, Floor Drains, Lab Equipment, etc.) shall
drain by gravity to central chemically adjusted treatment system.

 

  i.

Pump & transfer equipment installed only when inverts for gravity drain are
unattainable and NSMC has been given local jurisdictional authority approval.

 

  d.

All lab fixtures, floor drains and equipment requiring laboratory waste shall be
determined by the client utility equipment matrix, Architectural & Plumbing
Plans referenced above.

 

  e.

Waste streams requiring treatment for separation of metals, solvents or RDNA
waste streams are not included in this Basis of Design narrative.

 

  f.

Inverts will be coordinated with site conditions and current designated tenant
floor level waste and vent risers.

 

  g.

Pipe & Fitting Materials: (Manufacturer IPEX/Enfield or equal)

 

  i.

All ‘gravity’ waste and vent shall be schedule 40 polypropylene pipe with socket
drainage pattern fittings and heat fusion joints. All Pumped waste shall be
schedule 40 polypropylene pipe with pressure rated socket fittings and heat
fusion joints.

 

F.

Natural Gas:

 

  a.

New equipment loads shall include:

 

  i.

Not applicable for Frequency TI Project

 

  ii.

Coordination with Gas Supplier (National Grid) for new equipment loads,
available pressure / capacity and design load added to facility.

 

  iii.

System pipe sizing and design will conform to Massachusetts Plumbing Code
248CMR & NFPA 54 Standards. All pipe routing will be determined based upon
service entry (Meter location) and current building configurations/layouts.

 

  iv.

Pipe and fitting materials:

 

Page 6 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 15

 

  1.

All new distribution 2-1/2” < shall be Schedule 40 carbon steel pipe and
fittings with BUTT WELD joints. Flanged Plug Valves for Shut-off / Service
Isolation to equipment

 

  2.

All new distribution < 2” size shall be Schedule 40 carbon steel pipe with black
malleable threaded fittings. Tee Handle ball valves for Shut-off / Service
Isolation to equipment.

 

G.

Compressed Air (CA) –

 

  a.

Equipment: ETR House system

 

  b.

As applicable, all compressed air distribution piping shall be governed by
provided equipment matrix and Architectural Plan layouts (referenced above).

 

  c.

Pipe & Fitting Materials:

 

  i.

All distribution piping shall be type ACR/OXY hard drawn seamless copper tubing,
with cleaned and bagged wrot copper fittings. Joints shall be brazed with
nitrogen purge. (NFPA99 requirements). All shut-off valves shall be clean 3
piece ball valves by Apollo 82-200 series oxygen cleaned

 

H.

Lab Vacuum System: -

 

  a.

Equipment: ETR House System

 

  b.

As applicable, all new Vacuum distribution piping shall be governed by provided
equipment matrix and Architectural plan layouts (referenced above).

 

  c.

Pipe & Fitting Materials:

 

  i.

All distribution piping shall be type L hard drawn seamless copper tubing, with
Viega Propress fittings. All shut-off valves shall be 2 piece, full port ball
valves by Viega, Apollo or equal

 

I.

Specialty Gases: (C02.)

 

  a.

Equipment: OFCI – NSMC shall receive and mount owner provided manifold

 

  b.

New (Co2) distribution shall be to (2) stacked incubators in Tissue Culture lab.

 

  c.

Pipe & Fitting Materials:

 

  i.

All distribution piping shall be type ACR/OXY hard drawn seamless copper tubing,
with cleaned and bagged wrot copper fittings. Joints shall be brazed with
nitrogen purge. (NFPA99 requirements). All shut-off valves shall be clean 3
piece ball valves by Apollo 82-200 series oxygen cleaned

 

Page 7 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 16

 

J.

Pure Water (RODI) –

 

  a.

Equipment: Not applicable / No house system currently available

 

  b.

New lab distribution loop: Not applicable

 

  c.

RO Reject Reclaim: Not applicable

 

  d.

All usage points: Not applicable

 

  e.

Pipe & Fitting Materials: Not applicable

 

Page 8 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 17

 

HVAC

 

A.

Outdoor Temperature Design Criteria

 

  1.

Summer

 

  a.

91 degrees Fahrenheit design dry bulb

 

  b.

74 degrees Fahrenheit design wet bulb

 

  2.

Winter

 

  a.

0 degrees Fahrenheit design dry bulb

 

B.

Indoor Temperature Design Criteria

 

  1.

Office & Support areas non lab

 

  a.

Summer

74 degrees Fahrenheit design dry bulb (+/-2 degrees)

 

  b.

Winter

70 degrees Fahrenheit design dry bulb (+/- 2 degrees)

 

  2.

Laboratory Areas

 

  a.

Summer

72 degrees Fahrenheit design dry bulb (+/-2 degrees)

 

  b.

Winter

72 degrees Fahrenheit design dry bulb (+/- 2 degrees)

 

  3.

Support Areas & Corridors

 

  a.

Summer

72 degrees Fahrenheit design dry bulb (+/-3 degrees)

 

  b.

Winter

70 degrees Fahrenheit design dry bulb (+/- 3 degrees)

 

Page 9 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 18

 

C.

Indoor Humidity Design Criteria

 

  1.

Office & Support areas

 

  a.

Summer 50% RH +/- 15%

 

  b.

Winter No added humidity

 

  2.

Laboratory areas

 

  a.

Summer 50% RH +/- 15%

 

  b.

Winter No added humidity

 

  3.

Support Areas

 

  a.

Summer 50% RH +/- 15%

 

  b.

Winter No added humidity

 

D.

Ventilation Design Criteria

 

  1.

Office & Support areas

 

  a.

Based on International mechanical code and ASHRAE ventilation 62.1

 

  2.

Laboratory Areas

 

  a.

Lab area will be provided with a minimum of six to eight outside air
changes/hour. The actual air change rate may be higher where additional make-up
air is required for hood exhaust or to meet design cooling loads. Labs will be
once through design

 

  3.

Support Areas

 

  a.

Lab support areas will be provided with a minimum of 4-6 outside air changes per
hour. The actual air change rate may be higher to meet cooling loads

 

F.

Space Pressurization or Air directionality

 

  1.

The facility will be maintained at a slight positive pressure with Respect to
atmosphere to minimize uncontrolled infiltration.

 

  2.

Office areas will be maintained at a higher positive pressure than surrounding
labs and support areas

 

Page 10 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 19

 

  3.

Laboratory areas will be maintained at a negative pressure relative to
surrounding spaces including offices and corridors.

 

  4.

No specialized or validated pressure controls are currently in this program.

 

G.

Space Filtration Criteria

 

  1.

Office Areas, Support Areas

a. 85% efficient Pre-filters in main air handler

 

  2.

Laboratory Areas

a. 30% efficient Pre-filters and 85% cartridge filters in Air handler

 

H.

House Air Allocation Criteria

 

  1.

The House Air allocation for this tenant space is based on the following:

 

  a.

Lab Air Allocation (Once through Air) 8,025 CFM

 

  b.

Office / Support Air Allocation (recirculated Air) 6,880 CFM

 

  c.

Total air to the Frequency space 14,905 CFM

 

  d.

(5) Bench hoods

 

  2.

Laboratory Areas

 

  a.

30% efficient Pre-filters and 85% cartridge filters in Air handler

 

I.

General System description

 

  1.

The office and lab Areas will be serviced utilizing the existing hot water
chilled water AH’S in penthouse.

Three house AH’S are connected with a common plenum which services the entire
south wing of the building. Supply and return air risers are connected to supply
and return vav and constant volume boxes throughout.

Three exhaust fans in penthouse are also set up with a common exhaust plenum.
Exhaust risers provide lab exhaust at each floor on the south wing and are
terminated with exhaust boxes or valves.

All lab areas will be once through design New & existing supply and exhaust vav
boxes will be dedicated for the new lab areas. The boxes are pressure
independent. Supply vav boxes will have hot water modulating re-heat for zone
temperature control. Each lab area will have its own zone control.

 

Page 11 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 20

 

The office will use fan powered vav boxes with hot water reheat coils piped to
existing hot water mains.

 

J.

BMS Controls

 

  1.

The Building Management System (BMS) shall be Johnson controls and replace the
existing house control system. The Building Management System (BMS) shall use an
open architecture and fully support a multi-vendor environment. To accomplish
this effectively, the BMS shall support open variety of third-party devices and
applications. The system shall be designed for use on the Internet, or intranets
using off the shelf, industry standard technology compatible with other owner
provided networks.

 

  2.

The Building Management System shall consist of the following:

 

  a.

Standalone Network Automation Engine(s)

 

  b.

Field Equipment Controller(s)

 

  c.

Input/output Module(s)

 

  d.

Local Display Device(s)

 

  e.

Distributed User Interface(s)

 

  f.

Network processing, data storage and communications equipment

 

  4.

The system shall be modular in nature, and shall permit expansion of both
capacity and functionality through the addition of sensors, actuators,
controllers and operator devices, while re-using existing controls equipment.

 

  5.

System architectural design shall eliminate dependence upon any single device
for alarm reporting and control execution.

 

  6.

The failure of any single component or network connection shall not interrupt
the execution of control strategies at other operational devices.

 

  7.

The System shall maintain all settings and overrides through a system reboot

 

Page 12 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 21

 

ELECTRICAL

Temporary Light and Power:

 

  1.

Temporary service will be provided for electrical light and power meeting OSHA
requirements while the tenant space is under construction and until permanent
lighting and power are in operation. All temporaries shall be removed upon
completion of the project.

Conduit and Fittings:

 

  1.

EMT, RMC, IMC, PVC, and MC cable may be used throughout where applicable by
Code. Armored cable shall be used for lighting and devices shall be furnished
and installed complete as part of thereof, as specifically called for herein.

 

  2.

Conductors shall be 600 volt insulation and shall conform to the following
Underwriters’ Laboratories approved type and specifications.

 

  3.

Branch circuits to be Type THWN, THW, THHN, feeders to be Type THWN, THHN, and
signal wiring to be minimum No. 14 AWG-Type TW, THHN.

 

  4.

System and equipment grounding shall be provided in accordance with NEC art 250.

 

  5.

Fire Alarm MC cable to be used.

Lighting:

 

  1.

All lighting systems (normal, emergency and exit) include all fixtures, lamps,
plaster and/or tile frames, standards, switches, outlets, wiring, dimmers,
raceways and all the components and fittings as required for complete lighting
systems.

 

  2.

Design performance will utilize existing recessed and surface mounted fixtures.

 

  3.

Typical foot-candle (F/C) illumination levels will be designed around the
following criteria per respective building application:

 

a.    Office Space                 30F/C b.    Conference Rooms    30F/C - 50F/C
c.    Stairways/Corridors    10F/C d.    Break Room                 15F/C e.   
Laboratory Space    50F/C - 60F/C

 

Page 13 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 22

 

  4.

Lighting control based upon local occupancy sensors and power packs for lab
space and open offices, vacancy sensor wall switches for private offices for
Energy Code requirement functionality.

Emergency and Egress Lighting:

 

  1.

Emergency exit lighting shall be provided in all areas in accordance with the
latest edition of the Massachusetts Fire Safety Code.

 

  2.

This system shall consist of nickel cadmium battery packs powering double
halogen heads and provide backup power to exit signs.

 

  3.

Emergency egress lighting provided with one (1) foot-candle egress lighting as
required by Code.

Distribution Equipment/Metering:

 

1.

Existing panelboards to remain. New circuit breakers which match existing
electrical characteristics shall be added as required for new circuitry.

Power Receptacles:

 

  1.

General building convenience outlets shall be specification grade 20 A, 125 volt
duplex type.

 

  2.

New offices shall have three (3) outlets each, and utility/mechanical rooms to
contain one (1) duplex receptacle.

 

  3.

Power to ceiling panels for island benchtops with receptacles in wall for
benches along walls. Equipment zones to be supplied by receptacles mounted in
Wiremold.

 

  4.

Power to lab Equipment per Owner Equipment Matrix and site visits.

 

  5.

Standby Power for Owner Equipment is included utilizing available 4 watts per
square foot allotment.

Fire Alarm System:

 

  1.

Existing building fire alarm control panel is manufactured by Notifier®, and
will be maintained and extended for SLC circuits and NAC loops, with an
additional power booster for horn/strobe and strobe only appliances being added
for the tenant space.

 

  2.

Existing local energy master box #2657 will be maintained in its current
capacity and current interfacing with 24-hour central monitoring station.

 

Page 14 of 59

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 23

 

  3.

Fire alarm zoning to remain the same unless otherwise noted.

 

  4.

“Class A” addressable system with pull stations, horn/strobe units, strobe only
units and smoke/heat detectors in non-sprinkled areas.

 

  5.

Fire alarm to be connected to all existing to remain sprinkler flow and tamper
switches. No new zones are anticipated on this project.

 

  6.

Any required third party monitoring company fees and coordination by owner.

 

  7.

Bi-Directional Amplifier System (BDA) is not included in this proposal. Should
the AHJ determine this is a requirement, a separate price will be provided upon
further investigation.

Mechanical/Plumbing System:

 

  1.

480/277V and 208/120V, 60 Hz single point power connections to equipment and
pumps as indicated per ESI and SNM’s equipment matrix and progress drawings.

 

  2.

Control/interlock low voltage wiring by others.

 

  3.

Starters, HOA switches, VFD’s and control equipment (thermostats) furnished and
installed by HVAC contractor.

 

Page 15 of 15

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 24

 

LOGO [g833164page46.jpg]

Schedule 3

Budget

 

Frequency

19 Presidential Way

Woburn, MA

  7/27/2016 RSF     9,521            

Conceptual Budget per PL-5 dated 7/7/2016 & FM Corp Notes dated 7/21/2016

     

Description

  Previous
Budget     Updated
Budget     Difference    

Comments

Demolition/Temporary Protection

  $ 36,868     $ 35,219     -$ 1,649     Updated per new take off

Concrete

  $ 1,450     $ 1,450     $ 0    

Carpentry and Millwork

  $ 60,307     $ 49,233     -$ 11,074     Made the break room cabinetry 12LF
shorter and now with p-lam tops in lieu of solid surface

Roofing and Sealants

  $ 1,450     $ 1,450     $ 0    

Doors and Hardware

  $ 20,224     $ 16,512     -$ 3,712     A few doors changed to glass doors in
the flex area offices this is a savings for the DFH scope

Glass and Glazing

  $ 50,994     $ 53,610     $ 2,616     There was three glass doors added per FM
notes

GWB Drywall

  $ 87,262     $ 84,542     -$ 2,720     Revised the GWB take off

Acoustic Ceiling Tiles

  $ 29,195     $ 32,846     $ 3,651     Added Vinyl faced tiles at the BL-2 lab

Flooring

  $ 41,072     $ 41,467     $ 395     Updated the flooring scope per FM notes
using 1’x2’ vinyl plank flooring & vinyl flooring at BL2 lab

Painting

  $ 11,499     $ 11,499     $ 0    

Specialties

  $ 7,794     $ 8,784     $ 990     Added more corner guard per FM notes

Equipment

  $ 57,998     $ 0     -$ 57,998     Removed the cold room from scopre

Laboratory Casework

  $ 113,779     $ 29,370     -$ 84,409     Removed the mobile bench casework
from scope

Fire Protection

  $ 17,100     $ 17,100     $ 0    

Plumbing

  $ 158,044     $ 145,964     -$ 12,080     Remove ESEW in GW, remove Co2
Manifold, remove sink in Cold Room & removed N2

HVAC

  $ 194,922     $ 189,542     -$ 5,380     Rebudgeted start-up/commisioning,
balancing & controls

Electrical

  $ 130,800     $ 118,300     -$ 12,500     Reuseing exisitng light fixtures in
lieu of new fixtures

General Requirements

  $ 40,253     $ 40,253     $ 0    

General Conditions

  $ 24,760     $ 24,760     $ 0    

Supervision

  $ 142,928     $ 141,312     -$ 1,616    

Engineering

  $ 37,400     $ 37,400     $ 0    

Insurance and Permits

  $ 31,652     $ 27,015     -$ 4,637    

Contingency

  $ 63,305     $ 54,031     -$ 9,274    

Overhead and Profit

  $ 54,442     $ 46,466     -$ 7,976      

 

 

   

 

 

   

 

 

   

Total Budget

  $ 1,415,499     $ 1,208,126     -$ 207,373    

Cost/SF:

  $ 148.67     $ 126.89     -$ 21.78    

 

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 25

 

LOGO [g833164page46.jpg]

 

Frequency

19 Presidential Way

Woburn, MA

                               7/27/2016  

Division/Description

   Qty      UM      Unit $      Line Sum      Div. Sum  

Demolition/Temporary Protection

              

Interior demolition

              

Select Demo

     7,075        sf        0.85        6,014     

Ceiling Demo

     7,075        sf        0.60        4,245     

Floor Demo

     7,075        sf        0.90        6,368     

Wall Demo

     5,172        sf        1.50        7,758     

Casework demo

     149        If        55        8,195     

Temporary protection

              

Floor protection

     15        shts        35        525     

Dust protection materials

     7,075        sf        0.11        778     

Restroom protection

     1        ea        700        700     

Protection of existing finishes

     7,075        sf        0.09        637                     $ 35,219        
        

 

 

 

Concrete

              

Coring for mechanical systems

     1 day           1,450        1,450                     $ 1,450           
     

 

 

 

Carpentry/Millwork

              

Door and hardware installation

     13        ea        460        5,980     

General Carpentry

     15        days        840        12,600     

Carpentry Material

     15        days        300        4,500     

Install specialties

     2        days        874        1,748     

Closet shelving & rod

     10        If        197        1,970     

Break Room cabinetry p-lam cabinetry w/ p-lam top

     14        If        675        9,450     

Coffee Area millwork p-lam cabinetry w/ p-lam top

     6        If        525        3,150     

Mothers room millwork

     5        If        519        2,595     

Printer/Copier area

     8        If        525        4,200     

Barricades/safety carpentry

     16        wks        190        3,040     

Reception Desk

              NIC     

Window sills

              NIC                     $ 49,233                 

 

 

 

Sealants/Roofing/Thermal protection

              

Interior sealants allowance (1 caulker for 1 day)

     1 days           1,450        1,450     

Misc. flashing and repairs

              NIC                     $ 1,450                 

 

 

 

Doors and Hardware

              

3’0” x 7’0” Wood door in HM frame w/closer, lockset, butts, stop

     6        ea        1,175        7,050     

Closet door at the Reception area

     1        ea        988        988     

4’0” x 7’0” Wood door in HM frame w/closer, lockset, butts, stop

     5        ea        1,395        6,975     

4’0” x 7’0” HM door in HM frame w/closer, lockset, butts, stop

     1        ea        1,499        1,499                     $ 16,512        
        

 

 

 

Glass and Glazing

              

Door glass - Full lites

     4        ea        168        672     

Door glass - Half lites

     6        ea        119        714     

Glass doors (7’) at Entrance & Conference Rooms

     8        ea        3,000        24,000     

Glass Partitions - Butt Glazing (7’ in Height)

     672        sf        42        28,224                     $ 53,610        
        

 

 

 

 

2 of 6

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 26

 

Division/Description

   Qty      UM      Unit $      Line Sum      Div. Sum  

Gypsum Drywall

              

GWB partitions

     387        If        136        52,632     

GWB header for glazing

     117        If        115        13,455     

GWB Columns

     4        ea        960        3,840     

Soffits

     75        If        70        5,250     

FRP at GW room

     95        sf        12        1,140     

Patching

     7        days        1,175        8,225     

Level 5 finish & Whiteboard Walls

              NIC     

Acoustic Tile Ceilings

               $ 84,542                 

 

 

 

Standard Office ACT - 2’x2’

     4,375        sf        3.95        17,281     

Standard Lab area ceiling - 2’x4’

     2,005        sf        4.25        8,521     

Vinyl Faced Tile for GW room & TC Lab

     805        sf        8.75        7,044                     $ 32,846        
        

 

 

 

Flooring

              

Carpet

     337        sy        40        13,480     

Vinyl Plank - Break Room & Lounge Areas

     1,109        sf        5.98        6,632     

VCT

     2,190        sf        2.98        6,526     

Sheet Vinyl

     77        sy        96        7,392     

Vinyl base

     992        If        2.74        2,718     

Floor prep

     3,775        sf        1.25        4,719     

Tiled back splashes at cabinetry

              NIC                     $ 41,467                 

 

 

 

Painting

              

Latex wall paint

     9,149        sf        0.88        8,051     

Door frames

     16        ea        88        1,408     

Patch and repaint

     3        days        680        2,040                     $ 11,499        
        

 

 

 

Specialties

              

Fire extinguishers and cabinets

     4        ea        575        2,300     

Window treatments - Remove, clean & reinstall per new layout

     196        If        25        4,900     

Corner guards

     8        ea        198        1,584     

Conference room whiteboards

              NIC                     $ 8,784                 

 

 

 

Equipment

              

Cold rooms (10’ x 10’)

              NIC     

Biosafety cabinets

              NIC     

Refrigerators/freezers

              NIC     

Incubators

              NIC     

Laboratory Casework

              

Fixed casework

     24        If        525        12,600     

Ceiling utility panels

     8        ea        225        1,800     

Relocate & refurbish existing Fumehoods from the 3rd floor

     5        ea        2,994        14,970     

Mobile Tables (5’)

              NIC     

Mobile Benches (5’)

              NIC                     $ 29,370                 

 

 

 

Fire Protection

              

Rework existing system per new layout

     1        Is        17,100        17,100                     $ 17,100     
           

 

 

 

 

3 of 6

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 27

 

Division/Description

   Qty      UM      Unit $      Line Sum      Div. Sum  

Plumbing

              

Fixtures & equipment

     1        Is        47,201        47,201     

Sanitary waste

     1        Is        10,902        10,902     

Compressed Air

     1        Is        6,852        6,852     

Co2

     1        Is        2,777        2,777     

Vacuum distribution

     1        Is        8,592        8,592     

Domestic Water

     1        Is        7,900        7,900     

Tepid Water

     1        Is        5,331        5,331     

Protected Water

     1        Is        7,563        7,563     

Tags/markers

     1        Is        1,948        1,948     

Demo/CTE services

     1        Is        5,216        5,216     

Coring/sleeves

     1        Is        4,381        4,381     

Seismic

     1        Is        4,871        4,871     

Hangers

     1        Is        9,553        9,553     

Lab waste drainage

     1        Is        14,863        14,863     

Insulation

     1        Is        8,786        8,786     

Coordination/drawings

     1        Is        8,775        8,775     

Permits/Inspections

     1        Is        832        832     

Testing/cleaning

     1        Is        1,701        1,701     

Specialty Gas

              NIC     

Remove ESEW in GW lab, remove Co2 Manifold, remove sink in Cold Room & removed
N2

              -12,080                     $ 145,964                 

 

 

 

HVAC

              

VAV boxes

     1        Is        2,184        2,184     

RGDS & HEPAs

     1        Is        8,640        8,640     

Sheet Metal

     1        Is        44,648        44,648     

Piping

     1        Is        12,180        12,180     

Reprogram Phoenix controls

     1        Is        11,500        11,500     

Start up and commissioning

     1        Is        16,200        16,200     

Control wiring and mounting

     1        Is        23,400        23,400     

Johnson Controls

     1        Is        51,652        51,650     

Insulation

     1        Is        12,170        12,170     

Balancing

     1        Is        12,350        12,350     

Rebudgeted start-up/commisioning, balancing & controls

              -5,380                     $ 189,542                 

 

 

 

Electrical

              

Demolition & temp power

     1        Is        17,400        17,400     

Lighting

     1        Is        36,200        36,200     

Fire alarm

     1        Is        7,900        7,900     

Emergency Egress

     1        Is        7,000        7,000     

Laboratory power

     1        Is        26,300        26,300     

Switching & Sensors

     1        Is        18,100        18,100     

General Power

     1        Is        9,000        9,000     

Mechanical power

     1        Is        1,500        1,500     

Breakers/shutdowns

     1        Is        2,600        2,600     

Furniture Feeds

     1        Is        2,300        2,300     

Engineering

     1        Is        2,500        2,500     

New light fixtures

              NIC     

Reuse exisitng light fixtures in lieu of new fixtures

              -12,500                     $ 118,300                 

 

 

 

 

4 of 6

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 28

 

Division/Description

   Qty     UM      Unit $      Line Sum      Div. Sum  

General Requirements

             

Project signage

     1       Is        500        500     

Daily cleaning

     42       days        449        18,858     

Closeout documents

     1       Is        800        800     

Misc. tools and supplies

     16       wks        125        2,000     

Debris dumpsters

     10       ea        750        7,500     

Drinking water

     4.0       mnths        250        1,000     

Work in occupied spaces allowance

     1.0       alw        2,500        2,500     

Final cleaning

     5       days        1,419        7,095     

Temporary sanitary facilities

             NIC     

Power consumption

             NIC                    $ 40,253                

 

 

 

General Conditions

             

Safety/third party inspection

     16       wks        480        7,680     

Consumables

     1       ea        2,500        2,500     

Field operation expenses

     16       wks        880        14,080     

Field Office

     1       Is        500        500                    $ 24,760             
  

 

 

 

Supervision

             

Project Planner (1 day per week)

     14       wks        808        11,312     

Project Manager - half time

     16       wks        2,020        32,320     

Project Superintendent

     16       wks        3,880        62,080     

Estimator

     2       wks        5,400        10,800     

Field Operations Manager

     1       wks        5,160        5,160     

MEP Coordinator

     1       wks        3,880        3,880     

Project Executive 1/2 day per week

     10       days        592        5,920     

Project Administrative Assistant

     10       days        440        4,400     

Project Accountant

     10       days        544        5,440                    $ 141,312       
        

 

 

 

Engineering

             

Design Part 1

     1       Is        27,400        27,400     

CA Part 2

     1       Is        10,000        10,000                    $ 37,400       
        

 

 

 

Insurance and Permits

             

General Liability Insurance

     1.00 %            10,806     

Building Permits

     1.50 %            16,209                    $ 27,015                

 

 

 

Contingency

     5 %            54,031                    $ 54,031                

 

 

 

Overhead and Profit

     4 %             $ 46,466.38                

 

 

 

Total Budget

              $ 1,208,126                

 

 

 

 

5 of 6

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 29

 

Exclusions & Assumptions:

* This work will entail coring for meachincal utilities that will affect any
tenants on the 1st floor below

* Tel/Data & AV (NIC)

* Card Readers (NIC)

* Security (NIC)

* Kitchen equipment (NIC)

* Kitchen stove (NIC)

* Lab equipment (NIC)

* Work associated with the elevator (NIC)

* Common area egress stairways (NIC)

* Loading dock work (NIC)

* Furniture (NIC)

* Equipment Alarms (NIC)

* Servers Racks & UPS (NIC)

* Monitoring alarms (NIC)

* Signage (NIC)

* New Fume Hoods (NIC) We are reusing exisitng Fume Hoods from the 3rd floor

* New window treatments (NIC) We will clean & modify existing per new layout

 

6 of 6

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this 25th day of January, 2017,
between ARE-MA REGION NO. 20, LLC, a Delaware limited liability company
(“Landlord”), and FREQUENCY THERAPEUTICS, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated August 24th,
2016 (the “Lease”), by and between Landlord and Tenant. Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is January 12th, 2017,
and the termination date of the Base Term of the Lease shall be midnight on
January 31st, 2022. In case of a conflict between the terms of the Lease and the
terms of this Acknowledgment of Commencement Date, this Acknowledgment of
Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT:

FREQUENCY THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ David L. Lucchino

Its:   CEO

 

LANDLORD: ARE-MA REGION NO. 20, LLC, a Delaware limited liability company By:  
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,   a Delaware limited partnership,  
managing member   By:   ARE-QRS CORP.,     a Maryland corporation,     general
partner

 

By:  

Eric S. Johnson

Its:   Senior Vice President RE Legal Affairs

 

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Rules and Regulations    19 Presidential Way/Frequency - Page 1

 

EXHIBIT E TO LEASE

Rules and Regulations

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3. Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8. Tenant shall maintain the Premises free from rodents, insects and other
pests.

9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

Rules and Regulations    19 Presidential Way/Frequency - Page 2

 

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14. No auction, public or private, will be permitted on the Premises or the
Project.

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

19 Presidential Way/Frequency - Page 1

 

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None.

 

 

LOGO [g833164pagebb.jpg]



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIRST AMENDMENT TO LEASE AGREEMENT

THIS AMENDED AND RESTATED FIRST AMENDMENT TO LEASE AGREEMENT (the “Restated
First Amendment”) is made as of this 28th day of January, 2020, between ARE-MA
REGION NO. 20, LLC, a Delaware limited liability company (“Landlord”), and
FREQUENCY THERAPEUTICS, INC., a Delaware corporation (“Tenant”). ‘

RECITALS:

A. Tenant and Landlord are parties to that certain Lease Agreement dated as of
August 24, 2016, as amended by that certain First Amendment to Lease Agreement
dated November 8, 2019 (the “Lease”). Pursuant to the Lease: (1) Tenant leases
from Landlord certain premises consisting of (a) Suite 203, consisting of
approximately 9,521 rentable square feet of laboratory/office space on the
second floor of the Building and (b) Suite 100D, consisting of approximately 424
rentable square feet of storage space on the first floor of the Building (the
“Original Premises”) in that certain building located at 19 Presidential Way,
Woburn, Massachusetts (the “Building”), as more particularly described in the
Lease, and (n) Tenant is scheduled to increase the size of the Original Premises
by adding to the Original Premises Suite 205 of the Building, consisting of
approximately 7,550 rentable square feet Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease

B The “Commencement Date” of the Lease occurred on January 25, 2017

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the size of Suite 205 which shall become subject to the Lease,
to 7,41 0 rentable square feet, as shown on Exhibit A attached to this Restated
First Amendment (the “Expansion Premises”)

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Tenant and Landlord hereby agree
as follows.

 

1

Expansion Premises. In addition to the Original Premises, commencing on the
Expansion Premises Commencement Date (as defined below), Landlord leases to
Tenant, and Tenant leases from Landlord, the Expansion Premises,

 

2

Delivery Landlord shall use reasonable efforts to deliver the Expansion Premises
to Tenant (“Delivery” or “Deliver”) on or before the Target Expansion Premises
Commencement Date (subject to Force Majeure delays). If Landlord fails to timely
Deliver the Expansion Premises, Landlord shall not be liable to Tenant for any
loss or damage resulting therefrom, and this Restated First Amendment shall not
be void or voidable.

The “Expansion Premises Commencement Date” shall be the date that Landlord
Delivers the Expansion Premises to Tenant in broom clean condition. The “Target
Expansion Premises Commencement Date” shall be February 19, 2020. Upon the
request of Landlord, Tenant shall execute and deliver a written acknowledgment
of the Expansion Premises Commencement Date in substantially the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit D,
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.

Except as otherwise expressly set forth in the Lease or this Restated First
Amendment: (1) Tenant shall accept the Expansion Premises in their condition as
of the Expansion Premises Commencement Date; (Ii) Landlord shall have no
obligation for any defects in the Expansion Premises; and (iii) Tenant’s taking
possession of the Expansion Premises shall be conclusive evidence that Tenant
accepts the Expansion Premises and that the Expansion Premises were in good
condition at the time possession was taken.

 

 

LOGO [g833164dsp1.jpg]

  

Copyright © 2005, Alexandria Real Estate, Equities, Inc. ALL RIGHTS RESERVED,
Confidential and Proprietary - Do Not

Copy or Distribute, Alexandria and the Alexandria Logo are registered trademarks
of Alexendria Real Estate Equities, Inc.

 

1



--------------------------------------------------------------------------------

For the period of 30 consecutive days after the Expansion Premises Commencement
Date, Landlord shall, at its sole cost and expense (which shall not constitute
an Operating Expense), be responsible for any repairs that are required to be
made to the Building Systems serving only the Expansion Premises, unless Tenant
or any Tenant Party was responsible for the cause of such repair, in which case
Tenant shall pay the cost.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Expansion Premises, and/or the suitability of the Expansion
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Expansion Premises are suitable for the Permitted Use.

 

3

Premises and Rentable Area of Premises. Commencing on the Expansion Premises
Commencement Date, the defined terms “Premises” and “Rentable Area of Premises”
on page 1 of the Lease shall be deleted in their entirety and replaced with the
following

“Premises: That portion of the Building, consisting of (1)(a) Suite 203,
consisting of approximately 9,521 rentable square feet of laboratory/office
space on the second floor of the Building and (b) Suite 100D, consisting of
approximately 424 rentable square feet of storage space on the first floor of
the Building (collectively, the “Original Premises”), and (11) Suite 205,
consisting of approximately 7,410 rentable square feet of laboratory/office
space on the second floor of the Building (the “Expansion Premises”), all as
determined by Landlord, as shown on Exhibit A.”

“Rentable Area of Premises: 17,355 sq ft “

As of the Expansion Premises Commencement Date, Exhibit A to the Lease shall be
amended to include the Expansion Premises as shown on Exhibit A attached to this
Restated First Amendment.

 

4.

Base Rent.

a. Original Premises. Tenant shall continue to pay Base Rent with respect to the
Original Premises as provided for under the Lease through the Expiration Date
(as defined below).

b. Expansion Premises Commencing on the Expansion Premises Commencement Date,
Tenant shall pay Base Rent with respect to the Expansion Premises in the amount
of $29.00 per rentable square foot of the Expansion Premises per year. Base Rent
payable with respect to the Expansion Premises shall be increased on each annual
anniversary of the first day of the first full month during the Term of the
Lease for the Expansion Premises (each, an “Expansion Premises Adjustment Date”)
by multiplying the Base Rent payable immediately before such Expansion Premises
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Expansion Premises
Adjustment Date

 

5

Base Term Commencing on the date of this Restated First Amendment, the defined
term “Base Term” on page 1 of the Lease shall be deleted in its entirety and
replaced with the following”

 

 

LOGO [g833164dsp1.jpg]

  

Copyright © 2005, Alexandria Real Estate, Equities, Inc. ALL RIGHTS RESERVED,
Confidential and Proprietary - Do Not

Copy or Distribute, Alexandria and the Alexandria Logo are registered trademarks
of Alexendria Real Estate Equities, Inc.

 

2



--------------------------------------------------------------------------------

“Base Term: Commencing (i) with respect to Original Premises, on the
Commencement Date, and (ii) with respect to the Expansion Premises, on the
Expansion Premises Commencement Date, and ending with respect to the entire
Premises on the date that is 60 months from the Expansion Premises Commencement
Date (the “Expiration Date”) “

 

6.

Tenant’s Share Commencing on the Expansion Premises Commencement Date, the
defined term “Tenant’s Share of Operating Expenses” on page 1 of the Lease shall
be deleted in its entirety and replaced with the following:

“Tenant’s Share of Operating Expenses: 11.98%”

 

7.

Amendment and Restatement of Second Amendment to Lease. This Restated First
Amendment amends, restates and supersedes in its entirety that certain First
Amendment to Lease Agreement entered into by Landlord and Tenant and dated
November 8, 2019

 

8

OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the Term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S person is prohibited from conducting business
under the OFAC Rules.

 

9

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Restated First Amendment and that no
Broker brought about this transaction Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Landlord or Tenant, as applicable, with regard to this Restated First
Amendment.

 

10

Miscellaneous

a. This Restated First Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Restated First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b. This Restated First Amendment is binding upon and shall inure to the benefit
of the parties hereto, and their respective successors and assigns.

c. This Restated First Amendment may be executed in 2 or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the US. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Restated First Amendment and all
matters related thereto, with such electronic signatures having the same legal
effect as original signatures

 

 

LOGO [g833164dsp1.jpg]

  

Copyright © 2005, Alexandria Real Estate, Equities, Inc. ALL RIGHTS RESERVED,
Confidential and Proprietary - Do Not

Copy or Distribute, Alexandria and the Alexandria Logo are registered trademarks
of Alexendria Real Estate Equities, Inc.

 

3



--------------------------------------------------------------------------------

d. Except as amended and/or modified by this Restated First Amendment, the Lease
is hereby ratified and confirmed and all other terms of the Lease shall remain
in full force and effect, unaltered and unchanged by this Restated First
Amendment. In the event of any conflict between the provisions of this Restated
First Amendment and the provisions of the Lease, the provisions of this Restated
First Amendment shall prevail. Whether or not specifically amended by this
Restated First Amendment, all of the terms and provisions of the Lease are
hereby amended to the extent necessary to give effect to the purpose and intent
of this Restated First Amendment

[Signatures are on the next page}

 

 

LOGO [g833164dsp1.jpg]

  

Copyright © 2005, Alexandria Real Estate, Equities, Inc. ALL RIGHTS RESERVED,
Confidential and Proprietary - Do Not

Copy or Distribute, Alexandria and the Alexandria Logo are registered trademarks
of Alexendria Real Estate Equities, Inc.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Restated First Amendment as of the date first
written above.

 

TENANT: FREQUENCY THERAPEUTICS, INC., a Delaware corporation By:  

/s/ David L. Lucchino

Print Name:   David L. Lucchino Its:   CEO

 

LANDLORD:   ARE-MA REGION NO. 20, LLC, a Delaware limited liability company By:
  ALEXANDRIA REAL ESTATE EQUITIES, L.P.,   a Delaware limited partnership,  
managing member   By:   ARE-QRS CORP.,     a Maryland corporation,     general
partner     By:  

/s/ Jackie Clem

    Print Name:   Jackie Clem     Its:   Senior Vice President       RE Legal
Affairs

 

 

LOGO [g833164dsp1.jpg]

  

Copyright © 2005, Alexandria Real Estate, Equities, Inc. ALL RIGHTS RESERVED,
Confidential and Proprietary - Do Not

Copy or Distribute, Alexandria and the Alexandria Logo are registered trademarks
of Alexendria Real Estate Equities, Inc.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION PREMISES

 

LOGO [g833164page06.jpg]

 

 

 

 

LOGO [g833164dsp1.jpg]

  

Copyright © 2005, Alexandria Real Estate, Equities, Inc. ALL RIGHTS RESERVED,
Confidential and Proprietary - Do Not

Copy or Distribute, Alexandria and the Alexandria Logo are registered trademarks
of Alexendria Real Estate Equities, Inc.

 

A-1